Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.1 Page 1 of 67



 1   KENNETH A. KUWAYTI (CA SBN 145384)
     KKuwayti@mofo.com
 2   BERKELEY G. FIFE (CA SBN 325293)
     BFife@mofo.com
 3   MORRISON & FOERSTER LLP
     755 Page Mill Road
 4   Palo Alto, California 94304-1018
     Telephone: 650.813.5600
 5
     JOHN R. LANHAM (CA SBN 289382)
 6   JLanham@mofo.com
     JANET S. KIM (CA SBN 313815)
 7   JKim@mofo.com
     MORRISON & FOERSTER LLP
 8   12531 High Bluff Drive
     San Diego, California 92130-2040
 9   Telephone: 858.720.5100
10   Attorneys for Plaintiffs
     MITCHELL REPAIR INFORMATION
11   COMPANY, LLC and SNAP-ON INCORPORATED
12
13                     UNITED STATES DISTRICT COURT
14                   SOUTHERN DISTRICT OF CALIFORNIA
15
16   MITCHELL REPAIR INFORMATION                         '21CV1339 CAB BGS
                                               Case No. _____________
     COMPANY, LLC, a Delaware limited
17   liability company, and SNAP-ON
     INCORPORATED, a Delaware                  COMPLAINT
18   corporation,
19                    Plaintiffs,
                                               JURY TRIAL DEMANDED
20        v.
21   AUTEL. US INC., a New York
     corporation, and AUTEL INTELLIGENT
22   TECHNOLOGY CORP., LTD., a Chinese
     corporation,
23
                      Defendants.
24
25
26
27
28
                                                                       COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.2 Page 2 of 67



 1         Mitchell Repair Information Company, LLC (“Mitchell 1”) and Snap-on
 2   Incorporated (“Snap-on”) (collectively, “Plaintiffs”) bring this action against
 3   Defendants Autel. US Inc. (“Autel US”) and Autel Intelligent Technology Corp.,
 4   Ltd. (“Autel ITC”) (collectively, “Defendants” or “Autel”) and allege as follows:
 5                     NATURE AND SUBSTANCE OF THE ACTION
 6         1.     This case arises out of the blatant theft of Plaintiffs’ proprietary
 7   information and data by Defendant Autel US and its Chinese parent company,
 8   Defendant Autel ITC.
 9         2.     Plaintiffs Snap-on and Mitchell 1 provide proprietary diagnostic and
10   repair information that automotive technicians use to facilitate the efficient repair of
11   automobiles and trucks. This information is based on expert and artificial
12   intelligence analysis of literally billions of data points that Plaintiffs have gathered
13   from real world repair information accumulated over a period of more than 25
14   years. Plaintiffs have spent over $100 million dollars on research, analysis, and
15   product development relating to this proprietary information over many years. No
16   other company in the world has access to even a small fraction of this volume of
17   real world repair data, and, as a result, no other company offers a product that
18   provides as comprehensive and detailed diagnostic and repair information.
19         3.     Snap-on and Mitchell 1 offer a variety of products that allow end users
20   to access some of this information when conducting their repairs, in exchange for a
21   monthly subscription fee. As discussed in more detail below, these products range
22   from a custom handheld diagnostic computer that connects directly to the vehicle
23   and sells for an MSRP of just under $10,000, to separate web-based services for
24   vehicles and for medium and heavy trucks that allow users to access some of this
25   proprietary information online. Plaintiffs’ products combine access to their
26   proprietary information with comprehensive Original Equipment Manufacturer
27   (“OEM”) information, much of which requires Mitchell 1 to pay substantial annual
28   licensing fees.
                                                 2                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.3 Page 3 of 67



 1         4.       Autel competes with Snap-on and Mitchell 1, and has its own
 2   handheld diagnostic computer tool. But it does not have access to anywhere near
 3   the same level of real world repair information. Further, Autel has not invested the
 4   years of time and money that would be required to analyze and usefully categorize
 5   this repair information. Instead, Autel decided to steal the information from Snap-
 6   on and Mitchell 1.
 7         5.       Autel US and Autel ITC have done so by improperly syphoning data
 8   from three separate products, in at least three different ways: (1) circumventing the
 9   security measures on Plaintiffs’ handheld diagnostic computers to “spoof” those
10   devices and engage in mass, automated downloads of Plaintiffs’ proprietary
11   information; (2) stealing the user name and password of a different company to
12   surreptitiously and systematically pull Plaintiffs’ proprietary data from its online
13   TruckSeries product, which provides diagnostic and repair information for medium
14   and heavy trucks; and (3) improperly pulling large quantities of Plaintiffs’
15   proprietary information through Mitchell 1’s ProDemand product in violation of the
16   terms of that product’s End User License Agreement.
17         6.       This theft of vehicle repair data is part of a familiar pattern for Autel.
18   It has been sued twice before by Ford and by GM for stealing their repair-related
19   information.
20         7.       Autel has concealed its conduct by, among other things, masking its
21   attacks on Plaintiffs’ data by using more than 300 different IP addresses, copying
22   the authentication information from Snap-on’s handheld diagnostic devices,
23   pretending to be making requests for data through over four hundred devices, and
24   secretly operating behind the username and password of a different registered user.
25   Plaintiffs have taken countermeasures to stop this conduct, but Autel has morphed
26   its behavior in return and, undeterred, continues to try to steal Plaintiffs’ data.
27         8.       Snap-on and Mitchell 1 accordingly bring this action for temporary,
28   preliminary, and permanent injunctive relief to stop Autel from making use of the
                                                  3                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.4 Page 4 of 67



 1   information it has taken and from taking any further data, and for damages for
 2   Autel’s flagrant violations of law.
 3                                         PARTIES
 4         9.     Plaintiff Mitchell 1 is a Delaware limited liability company with its
 5   principal place of business at 16067 Babcock Street, San Diego, California 92127.
 6         10.    Plaintiff Snap-on is a Delaware corporation with its principal place of
 7   business at 2801 80th Street, Kenosha, Wisconsin 53143.
 8         11.    Defendant Autel US is a New York corporation with its principal place
 9   of business located at 175 Central Ave., Suite 200, Farmingdale, New York 11735.
10   Upon information and belief, Autel US is a wholly-owned subsidiary of Autel ITC.
11         12.    Defendant Autel ITC is a Chinese corporation having a principal place
12   of business at 7th, 8th, and 10th Floor, Building B1, Zhiyuan Xueyuan Road, Xili,
13   Nanshan, Shenzhen 518055, China and having an office in the United States at 175
14   Central Ave., Farmingdale, New York 11735.
15                             JURISDICTION AND VENUE
16         13.    This Court has subject matter jurisdiction over the claims arising under
17   the Digital Millennium Copyright Act (“DMCA”) (17 U.S.C. §§ 1201, 1203)
18   pursuant to 28 U.S.C. §§ 1331 and 1338.
19         14.    This Court has subject matter jurisdiction over the claims arising under
20   the Computer Fraud and Abuse Act (“CFAA”) (18 U.S.C. § 1030) pursuant to 18
21   U.S.C. § 1030(g) and 28 U.S.C. § 1331.
22         15.    This Court has subject matter jurisdiction over the claims arising under
23   the Defend Trade Secrets Act (“DTSA”) (18 U.S.C § 1836) pursuant to 18 U.S.C.
24   §§ 1836(b) and 1837, and 28 U.S.C. § 1331.
25         16.    This Court has supplemental subject matter jurisdiction over the
26   related state law claims pursuant to 28 U.S.C. § 1367 because these claims are so
27   related to the federal claims that they form part of the same case or controversy
28
                                               4                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.5 Page 5 of 67



 1   under Article III of the United States Constitution and derive from a common
 2   nucleus of operative facts.
 3          17.   This Court has an independent basis for jurisdiction over all the claims
 4   herein in accordance with 28 U.S.C. § 1332 because there is diversity of citizenship
 5   between the parties, and the amount in controversy exceeds $75,000.
 6          18.   Defendants are subject to personal jurisdiction in this District because
 7   this action arises out of Autel’s illegal conduct that intentionally targets and causes
 8   injury to Plaintiffs in this District. For example, as further detailed in the
 9   allegations in this Complaint, Autel has circumvented Plaintiffs’ security measures
10   to illegally obtain access to, and make unlawful use of, Plaintiffs’ proprietary
11   diagnostic and repair information hosted by, and stored in, servers located in this
12   District. Autel has also illegally obtained access to, and made unlawful use of,
13   Plaintiffs’ products and services developed and sold in this District. Via these and
14   other actions, Autel has made unauthorized use of Plaintiffs’ intellectual property,
15   personal property, and proprietary data that was created in and is located in this
16   District.
17          19.   In addition, Autel US has violated the End User License Agreement
18   that it entered into with Plaintiff Mitchell 1 (“Mitchell 1 EULA”) with respect to
19   opening and maintaining an account relating to the ProDemand product. Autel
20   entered into a Mitchell 1 EULA by at least 2016, and reaffirmed its acceptance of
21   Mitchell 1’s EULA at least as recently as December 2020. A copy of Autel’s 2016
22   Mitchell 1 order form with the EULA signature page, and a copy of the 2016
23   Mitchell 1 EULA are attached as Exhibits 1-2. The Mitchell 1 EULA requires that
24   parties to the agreement “agree that jurisdiction of any claim or suit hereunder shall
25   be exclusively the courts located within the County of San Diego, California” and
26   specifically states that, for such claims, both parties to the agreement “hereby
27   submit to the personal jurisdiction of such courts.” Exhibit 2 at 76 (¶ 17). Autel
28   US has signed this agreement. See Exhibit 1 at 70-71.
                                                 5                                    COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.6 Page 6 of 67



 1         20.     A copy of Autel’s 2020 Mitchell 1 order form with the signature page,
 2   and a copy of the 2020 Mitchell 1 “Order Terms and Conditions” are attached as
 3   Exhibits 3-4. The Mitchell 1 Order Terms and Conditions state that “[t]he
 4   agreement between you (“Customer”) and Mitchell Repair Information Company
 5   LLC (“Mitchell 1”) includes: (i) these Mitchell 1 Order Terms and Conditions; (ii)
 6   the Order Form; and (iii) the End User License Agreement as may be updated from
 7   time to time (“EULA”)[.]” Exhibit 4 at 82 (¶ 1). Autel US has signed this
 8   agreement as well, reaffirming its agreement to the Mitchell 1 EULA. See Exhibit
 9   3 at 78-79.
10         21.     Accordingly, this Court has exclusive jurisdiction over Mitchell 1’s
11   claim against Autel US for breaching the Mitchell 1 EULA by improperly using the
12   ProDemand account for the purposes of determining Plaintiff Mitchell 1’s
13   entitlement to preliminary injunctive relief for that claim.
14         22.     In addition, Autel markets, sells, furnishes, and supports its competing
15   diagnostic products and services throughout the United States (a fact which has
16   already been established against Autel in multiple written opinions, see Service
17   Solutions U.S., LLC, v. Autel. US, Inc., et al., 2013 U.S. Dist. LEXIS 150036, *11-
18   16 (E.D. Mich. Oct. 18, 2013), Ford Motor Co. v. Autel. US Inc. et al., 2015 U.S.
19   Dist. LEXIS 133201, *32-35 (E.D. Mich. Sept. 30, 2015), General Motors L.L.C. et
20   al. v. Autel. US Inc. et al., 2016 U.S. Dist. LEXIS 40902, *10-12 (E.D. Mich. Mar.
21   29, 2016)) including in the State of California to California residents. Upon
22   information and belief, Autel ITC’s competing products are sold and distributed by
23   Autel US in the United States. Autel ITC is aware of where these products are to
24   be sold and distributed by Autel US, and therefore intends that these products be
25   sold and delivered to those locations. Such products are purposefully sold and
26   promoted for sale to customers in California, including customers residing in the
27   Southern District of California.
28
                                                6                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.7 Page 7 of 67



 1          23.    At the public website https://www.auteltech.com, which has a notice
 2   identifying Autel ITC as the owner of the site, users in California can access and
 3   download software, user manuals, and other materials for Autel’s diagnostic tools.
 4   Users in California can also purchase Autel’s diagnostic tools at this site.
 5          24.    Venue is proper in this judicial district under 28 U.S.C. § 1391, at least
 6   because a substantial part of the events or omissions giving rise to the claims of this
 7   complaint occurred in this district, and a substantial part of property that is the
 8   subject of the action is situated in this district.
 9                                FACTUAL BACKGROUND
10          A.     Snap-on and Mitchell 1
11          25.    Snap-on has been a leading designer and manufacturer of tools
12   essential to automotive and truck repair since its founding over 100 years ago.
13          26.    Snap-on’s industry-leading automotive and truck repair equipment
14   includes both traditional hand tools and cutting-edge portable diagnostic computers.
15   In tandem with the automotive industry’s advent of vehicular on-board diagnostic
16   ports in the 1980s, Snap-on developed handheld diagnostic computers capable of
17   interfacing with these ports. These sophisticated devices are able to understand
18   “trouble codes” output by vehicles’ diagnostic (“OBD-II”) ports, initiate testing
19   within the vehicle relating to these codes, and offer diagnostic and repair solutions
20   to problems causing these codes.
21          27.    For more than 30 years, Snap-on has designed and developed varieties
22   of these handheld diagnostic computers. As discussed more below, these tools’
23   features and capabilities have become increasing sophisticated over the years. For
24   example, Snap-on’s diagnostic tools now can display for users a wealth of cloud-
25   hosted proprietary expert diagnostic and repair information and OEM sourced
26   repair information. These and other advances are made possible, in part, by Snap-
27   on’s roughly 12,000 employees worldwide, almost a third of whom are part of
28   Snap-on’s Repair Systems and Information Group.
                                                   7                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.8 Page 8 of 67



 1         28.    These advances were also made possible, in part, by Snap-on’s
 2   acquisition of Mitchell 1 in 1996. Mitchell 1 has been a fixture in the San Diego
 3   community for over 100 years, and has established itself as an industry-leading
 4   provider of resources to automotive and truck technicians and repair shops.
 5         29.    Like Snap-on, Mitchell 1 has long recognized the importance of
 6   technological resources for vehicle technicians. In the 1980s, Mitchell 1 began
 7   releasing electronic repair information and estimator systems. In 1995, Mitchell 1
 8   released its Manager™ shop management and service writing software to
 9   automotive repair shops across the country. This software functions to facilitate
10   customer vehicle repairs and contains features such as cost-estimating tools,
11   integration with electronic parts catalogs, and customer and marketing management
12   functions. This software has gathered repair data for vehicles logged in the system
13   since the mid-1990s.
14         30.    Snap-on recognized the importance of Mitchell 1’s offerings and the
15   potential impact Mitchell 1’s software and repair data could have on the capabilities
16   of Snap-on’s diagnostic devices. As such, since acquiring Mitchell 1 over 25 years
17   ago, Snap-on has closely integrated Mitchell 1’s software and repair data into the
18   Snap-on ecosystem. For example, Mitchell 1’s Manager software is now sold as a
19   component of the Snap-on product ShopKey®. Mitchell 1’s software is used in
20   over 32,000 repair shops nationwide and has become by far the most popular shop
21   management software. As a result of this software’s widespread use, Snap-on and
22   Mitchell 1 have gathered billions of vehicle repair records. These records contain
23   information such as descriptions of symptoms, diagnosis, and replacement/repair
24   techniques for all logged vehicle repairs. None of Snap-on or Mitchell 1’s
25   competitors appear to have even a fraction of this repair data.
26         31.    Snap-on and Mitchell 1 have used this repair data to develop
27   proprietary diagnostic and repair information. This proprietary information is the
28   result of over 100 million dollars of research, analysis, and product development
                                               8                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.9 Page 9 of 67



 1   based on both expert and artificial intelligence analysis of billions of repair records.
 2   As discussed more below, this proprietary information is offered through Snap-on’s
 3   diagnostic device services, and some of the information is also offered as part of
 4   Mitchell 1’s standalone paid subscription service, ProDemand.
 5         B.     Autel
 6         32.    Autel US is the U.S. subsidiary of a Chinese company, Autel ITC.
 7   Autel is one of Plaintiffs’ main competitors in the automotive diagnostic and repair
 8   space. It offers products directed to automotive repair shops, including its own
 9   handheld devices. Autel products are available nationwide through AutoZone
10   stores and other distributors. On information and belief, Autel has a U.S.
11   headquarters in New York, where Autel US is located.
12         33.    Autel has been sued twice before for stealing data and intellectual
13   property relating to automotive vehicle repairs. See General Motors LLC v. Autel.
14   US Inc. et al., 4:14-cv-14864 (E.D. Mich.), ECF No. 1 (Complaint) (Dec. 22,
15   2014), Ford Motor Co. v. Autel US Inc. et al., 4:14-cv-13760 (E.D. Mich.), ECF
16   No. 28 (Second Amended Complaint) (Nov. 11, 2015).
17         34.    In Ford, Autel was accused of unauthorized access to and use of
18   Ford’s Integrated Diagnostic System (“IDS system”), which includes hardware and
19   software components Ford developed to diagnose problems with Ford vehicles. See
20   generally, Ford, 4:14-cv-13760, ECF No. 28 (Second Am. Compl.) at 8-37. Ford
21   alleged Autel created a program that circumvented Ford’s security measures and
22   provided Autel access to Ford’s data. Id. at 36-37. Ford alleged Autel then stole
23   this data, which included copyrighted and trade secret material (id. at 8-9), and used
24   it in its own products (id. at 9-33). Autel’s motion to dismiss challenging Ford’s
25   claims for copyright infringement, counterfeiting, breach of contract, and trademark
26   dilution was denied. See Ford Motor Co. v. Autel US Inc. et al., 2016 U.S. Dist.
27   LEXIS 85875, *6-8, 10-16 (E.D. Mich. July 1, 2016). But, the parties settled
28
                                                9                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.10 Page 10 of 67



  1   before final adjudication of Ford’s claims. See Ford, 4:14-cv-13760, ECF No. 109
  2   (Dismissal Order).
  3         35.    In General Motors, Autel was accused of unauthorized access to and
  4   use of GM’s proprietary vehicle servicing software and unauthorized use of GM’s
  5   trademarks, copyrights, and trade secrets. See generally, General Motors, 4:14-cv-
  6   14864, ECF No. 1 (Complaint) at 12-26. Although the parties settled before GM’s
  7   claims were decided on the merits, see id., ECF. No. 42 (Dismissal Order), Autel’s
  8   Rule 12(b)(6) motion to dismiss GM’s DMCA, CFAA, trade secret, and unjust
  9   enrichment claims was denied. See General Motors LLC v. Autel. US Inc. et al.,
10    2016 U.S. Dist. LEXIS 40902, *17-33 (E.D. Mich. Mar. 29, 2016).
11          C.     Snap-on and Mitchell 1 Offer Sophisticated Diagnostic and Repair
                   Products Powered by Proprietary Information and Databases
12
            36.    Snap-on and Mitchell 1 offer three different products for diagnostic
13
      and repair that are at issue in this lawsuit: diagnostic handheld computers,
14
      ProDemand, and TruckSeries.
15
            Diagnostic Handheld Computers
16
            37.    Snap-on currently offers various types of handheld diagnostic
17
      computers. One example is the ZEUS™ device, pictured below, which will serve
18
      as an example to illustrate some of the features offered in Snap-on diagnostic
19
      systems:
20
21
22
23
24
25
26
27
28
                                                10                                   COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.11 Page 11 of 67



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14          38.    This device contains hardware and software allowing it to
15    communicate with a connected vehicle. When connected, ZEUS’s scanner function
16    identifies the year, make, model, and engine of the vehicle. The technician may
17    then use ZEUS to scan the vehicle for trouble codes, which are communicated via
18    the vehicle’s OBD-II port. After scanning, ZEUS allows the technician to view
19    trouble codes resulting from the scan. The technician can then select to “diagnose”
20    any of those active trouble codes.
21          39.    In response to a technician choosing to “diagnose” an active trouble
22    code, ZEUS provides the technician various types of proprietary diagnostic and
23    repair information relevant to the trouble codes detected on the connected vehicle.
24    As discussed above, this information has been (and continues to be) developed
25    from billions of repair records collected in Mitchell 1’s Manager software, and is
26    the result of enormous amounts of Plaintiffs’ labor and expenditure. The following
27    represent categories of tailored information that may be displayed to a technician
28    (via “cards” on the ZEUS display) relevant to a vehicle’s specific trouble code:
                                               11                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.12 Page 12 of 67



  1         40.    Top Repairs: Top Repairs lets a technician quickly understand what
  2   the most likely repairs will be for the vehicle at issue. The Top Repair card
  3   presents a graph depicting the most common repairs performed for a certain vehicle
  4   with certain trouble codes, at particular mileages, along with the frequency of those
  5   repairs. An exemplary Top Repairs graph for a P0441 (evaporative emissions)
  6   trouble code on a 2015 Toyota Camry appears below:
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
            41.    This Top Repairs graph is based on a real-world understanding of the
21
      most common fixes for a specific vehicle’s trouble codes, which is based on
22
      Plaintiffs’ sophisticated analysis of billions of repair records. Top Repairs therefore
23
      can save both the technician and the vehicle owner significant time and money. No
24
      other company offers such a comprehensive and specific data set.
25
            42.    Real Fixes: Real Fixes provides trouble code-specific
26
      recommendations on performing the most common vehicle repairs. These
27
      recommendations include information on the behavior associated with the code, the
28
                                                12                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.13 Page 13 of 67



  1   likely cause (including recommended troubleshooting steps), and the desired results
  2   of troubleshooting. Real Fixes includes procedures and tests gathered from real-
  3   world repair orders. The narratives for these entries are written by Snap-on expert
  4   technicians, who have created millions of unique Real Fix entries. Real Fix data is
  5   continually updated and revised to reflect new repair data and new vehicle model
  6   years. Each Real Fix card includes a Fixed It count derived from the real-world
  7   data. The Fixed It count shows how many times the vehicle problem was solved
  8   with the solution described in the Real Fix. Real Fixes are prioritized based on the
  9   Fixed It count to help the technician choose the course of action with the highest
10    probability of success.
11          43.    Troubleshooter tips: This card provides tips written by Snap-on expert
12    technicians and other industry experts relevant to the vehicle in question. For
13    example, these tips may include time-saving suggestions for repairs, such as how to
14    determine the most likely components causing a particular problem. Some tips
15    include links to related Functional Tests that further help to diagnose the problem.
16          44.    Smart Data: This card enables technicians to view relevant vehicle
17    Parameter IDs (“PIDs”). PIDs are live readings of a vehicle’s systems, which are
18    communicated to ZEUS via a vehicle’s OBD-II port from the vehicle’s numerous
19    system controllers, which are connected to hundreds of sensors, solenoids,
20    actuators, and switches with associated PIDs. On average, a vehicle may present
21    approximately 100-200 PIDs when connected to a diagnostic scanner, which is too
22    much data to be particularly useful to a technician trying to diagnose a specific
23    issue. But, as a result of years of collecting PID data associated with vehicle repairs
24    and expert analysis of this data, Snap-on has developed lists of PID data points
25    relevant to each trouble code. The Smart Data card presents the technician those
26    PIDS that are relevant to the trouble code at issue.
27
28
                                                13                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.14 Page 14 of 67



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14          45.    Further, Snap-on has created a “known good” range of values for
15    specific PIDs based on its over 200 billion data points and the views of its experts.
16    The Smart Data card flags specific PIDs that fall outside of Snap-on’s “known good
17    range,” as shown above. This immediately informs the technician that there is a
18    likely problem with that portion of the system. However, the minimum and
19    maximum values of the “good” ranges for each parameter are not shared with the
20    end user. Snap-on deliberately keeps this information confidential. No competitor
21    has a comprehensive product comparable to Snap-on’s PID functionality.
22          46.    Functional tests: ZEUS further displays functional tests associated
23    with a particular trouble code, such as system controls, resets of component
24    operations, and programming new vehicle components. Snap-on’s experts, aided
25    by their billions of repair records, have determined which functional tests to
26    associate with particular trouble codes, and have consolidated those relevant tests
27    into a single easy-to-use card.
28
                                                14                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.15 Page 15 of 67



  1         47.    Guided Component tests: This card displays component tests
  2   associated with a vehicle’s trouble code(s) and guides for how to perform these
  3   tests. These component tests are used to determine whether a particular component
  4   is good or bad, and are derived from Snap-on’s expert analysis of its repair record
  5   databases. The narrative step-by-step instructions associated with these test are also
  6   prepared by Snap-on expert technicians.
  7         48.    Snap-on and Mitchell 1 spend millions of dollars annually to keep the
  8   proprietary diagnostic and repair information provided through these cards up-to-
  9   date. This proprietary information allows technicians to use Snap-on diagnostic
10    devices to efficiently resolve a vehicle’s problem. No competitor has the same
11    volume of repair and diagnostic records, or analysis of these records.
12    Consequently, no competitor is capable of providing technicians a comprehensive
13    catalog of the exact information needed to quickly resolve a particular vehicle’s
14    problem.
15          ProDemand
16          49.    Mitchell 1 offers a web-based subscription service that provides
17    diagnostic and repair information for vehicles. ProDemand is available to users
18    only on a subscription basis. Most subscribers must have a valid username and
19    password for access. For some large customer accounts, Mitchell 1 allows the
20    customer to authenticate through a designated specific company IP address, where
21    all of the traffic is routed through their corporate firewalls or routers. Owners of a
22    Snap-on handheld diagnostic device still need to pay an additional subscription fee
23    and open a ProDemand account to make use of the ProDemand features.
24          50.    ProDemand offers its subscribers access to some of the proprietary
25    information described above. In addition, ProDemand organizes and displays
26    comprehensive repair information from vehicle OEMs, including Technical Service
27    Bulletins issued by the OEMs, repair instructions, and calibration information for
28    advanced driver-assistance systems (“ADAS”). Mitchell 1 has to pay significant
                                                15                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.16 Page 16 of 67



  1   fees to license this OEM data. And Mitchell 1 incurs substantial additional labor
  2   and expense via its effort to both organize OEM data in a user-friendly manner and
  3   to map the OEM information to its own proprietary data services.
  4         51.    Mitchell 1’s organization and transformation of the OEM data
  5   provides significant benefit to users of ProDemand attempting to efficiently access
  6   this information. For example, if a user wants to learn about all of the ADAS
  7   information for a vehicle, that user would normally have to search for individual
  8   items, such as the front view camera, adaptive cruise control, or other sensors on
  9   the car. Each manufacturer organizes its information differently, and the
10    information is normally found spread among different component categories, so
11    this is no easy task. With ProDemand, Mitchell 1 avoids this user headache by
12    providing all of a vehicle’s ADAS information organized into one place. Mitchell
13    1 makes this organization consistent for each vehicle manufacturer so that the
14    information is easy to locate. Mitchell 1 also ensures that the same taxonomy can
15    be used across manufacturers, regardless of whether OEMs use different terms for
16    the same component. Mitchell 1 has a team of over 50 people responsible for
17    sorting through all of the OEM data and continually updating and organizing it.
18          52.    In terms of proprietary information, ProDemand allows its users to
19    access Top Repairs, Real Fixes, and Component Tests (described above).
20    ProDemand also offers an additional “Top 10 Repairs” feature (pictured below),
21    which reports the most common symptoms, diagnostic trouble codes (“DTCs”), and
22    most commonly replaced components for a particular year, make, model, engine,
23    and trim for a particular vehicle. This information streamlines a technician’s
24    troubleshooting and also allows shops to provide customers with proactive
25    maintenance suggestions to avoid future part failures. The Top 10 Repairs feature
26    is only possible thanks to Plaintiffs’ collection of the billions of repair records
27    described above, and the analysis and review of these records by Plaintiffs’ industry
28    experts. An example screenshot of the Top 10 Repairs feature is provided below.
                                                 16                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.17 Page 17 of 67



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14          TruckSeries
15          53.    Mitchell 1 offers another web-based subscription service, called
16    TruckSeries, which is directed to repair of medium and heavy commercial trucks.
17    It requires a separate paid subscription from ProDemand. To access this service,
18    most subscribers must have a valid username and password. Certain large
19    customers are permitted to authenticate through a specific, designated IP address, as
20    described above.
21          54.    Unlike ProDemand, where most repair information comes from OEMs
22    and is licensed to Mitchell 1, nearly all of the diagnostic and repair information on
23    TruckSeries is authored by Mitchell 1. Mitchell 1 has invested enormous time and
24    effort into TruckSeries.
25          55.    Mitchell 1’s efforts, and the resulting proprietary information provided
26    by TruckSeries, saves technicians substantial time and effort when trying to
27    diagnose and repair medium and heavy trucks. Rather than having to go find
28    diagnostic and repair information in lengthy repair manuals from OEMs,
                                                17                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.18 Page 18 of 67



  1   Mitchell 1’s system allows technicians to quickly access relevant and applicable
  2   diagnostic and repair information and to return specific information to facilitate
  3   repairs.
  4         56.    For example, a technician who wants to quickly identify the problem
  5   that a truck may be experiencing can use the TruckSeries “Top Search Lookups”
  6   feature. This feature displays the top ten searches that other technicians have
  7   performed for problems they are experiencing on a truck with a particular
  8   configuration, giving the technician insight into the most common problems the
  9   truck has experienced. The Top Search Lookups is regularly updated as technicians
10    make continued use of TruckSeries.
11          57.    TruckSeries also offers features tailored to a particular trouble code or
12    particular symptoms that a technician has observed with the truck. Some of these
13    features include the following:
14          58.    Testing: This provides a step-by-step narrative on how to diagnose and
15    test a problem.
16          59.    Photos: The Component Connector and Component Location features
17    provide high resolution photographs and CAD drawings that have been created by
18    Mitchell 1 and have been highlighted, color-coded, and labeled where appropriate
19    to display the component and where it fits within the car. These pictures are made
20    by Mitchell 1.
21          60.    Interactive Wiring Diagrams: The original diagrams that contain links
22    to other relevant portions of TruckSeries data to make troubleshooting and repairs
23    easier.
24          61.    Labor Time: This shows estimates of how much time Mitchell 1’s
25    experts believe that a repair should take. Unlike automotive manufacturers, heavy
26    truck manufacturers generally do not publish a time for how long they believe a
27    particular repair should take.
28
                                                18                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.19 Page 19 of 67



  1         62.    RepairConnect: This code diagnostic feature allows technicians to
  2   enter a vehicle and a trouble code and receive specific repair procedures for the
  3   vehicle’s problem. The content in TruckSeries is proprietary to Mitchell 1, as
  4   Mitchell 1 prepares the diagnostic and repair information itself.
  5         63.    TruckSeries also includes ADAS reference tables, torque
  6   specifications, step-by-step guidance on how to remove and replace parts, and after
  7   repair information describing steps that need to be taken once the repair is
  8   completed.
  9         D.     Snap-on and Mitchell 1 Spent Years Developing Their Proprietary
                   Data
10
11          64.    Transforming the billions of repair records collected by Mitchell 1’s
12    Manager software into useable, searchable databases has required an enormous
13    undertaking by both Snap-on and Mitchell 1. For this data to be useful, Plaintiffs
14    knew they had to create a set of databases able to associate specific symptoms or
15    trouble codes with specific repairs and component failures, and to associate those
16    pieces of information with the repair, diagnostic, and test information to display to
17    the technician.
18          65.    This task was an immense challenge in part due to the difficulty
19    inherent in organizing and analyzing such a massive volume of data. But the task
20    was made even harder because the underlying repair records were prepared by
21    technicians lacking a common vernacular. For example, technicians across the
22    country often use different naming conventions for vehicle components, use
23    shorthand, or introduce typographical errors or phonetic spellings of vehicle
24    components. There are over three thousand variations or misspellings for the term
25    “oxygen sensor” in Plaintiffs’ dataset. And some repair records are simply
26    incorrect. To address this, in 2012 Snap-on formed a team of special developers,
27    experts, and editors to solve the problems presented by these service records. The
28    team worked to categorize various terminologies and link related concepts across
                                                19                                   COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.20 Page 20 of 67



  1   the products. Ultimately, the team built a comprehensive taxonomy and ontology
  2   to organize repair terminologies across all vehicle makes, models, and engine
  3   systems in the databases.
  4         66.     Further, reviewing, analyzing, and organizing Plaintiffs’ proprietary
  5   data so that it can be displayed in a user-friendly form has taken years, and still
  6   requires constant human review alongside review by a proprietary artificial
  7   intelligence (“AI”) algorithm, which employs machine learning and natural
  8   language processing to further analyze the processing repair records. This
  9   proprietary AI has taken a lead role in data processing and now processes billions
10    of repair records, with constant fine-tuning by human reviewers.
11          67.     As one specific example, Snap-on has expended enormous effort to
12    create and maintain its filtered PID data. Properly-filtered PID data is valuable to
13    technicians because it provides real-time, objective information for various aspects
14    of the vehicle’s operation. But a vehicle may display roughly 100 to 200 PID
15    sensors, most of which are not relevant to any given problem. Moreover,
16    technicians typically have no effective way of knowing whether each of the PID
17    values being reported by the car is within the acceptable range. This results in data
18    pollution, making it difficult to use sensor data to diagnose a vehicle.
19          68.     To overcome PID data pollution, Snap-on’s experts spent years
20    organizing data for use by repair technicians. This involved creating a proprietary
21    code-to-component metadata structure, with the assistance of proprietary AI
22    technology that associates vehicle problems with probable components, and those
23    components with the relevant PIDs. By utilizing this metadata structure the Smart
24    Data function is able to provide curated PID sensor data for only the most relevant
25    components.
26          69.     Snap-on has also analyzed PIDs and over 200 billion data frames
27    through a combination of human expert analysis and machine learning to determine
28    the normal distributions of PID data, in order to identify minimum and maximum
                                                 20                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.21 Page 21 of 67



  1   accepted values, and a “known good” range. This initial process involved millions
  2   of dollars in resources. And Snap-on’s data continues to be constantly tuned by its
  3   subject matter experts. Snap-on’s min/max PID data, and the metadata needed to
  4   present that PID data in response to particular vehicles and symptoms, is highly
  5   proprietary and is of immeasurable competitive value to Snap-on. Plaintiffs do not
  6   share the “known good range” for the PID data with their subscribers, even on an
  7   individual vehicle basis.
  8         70.    Snap-on’s and Mitchell 1’s software engineers have also spent years
  9   developing custom code to manage their data and to organize data requests from
10    products to their data servers. Invisible to the user, this software formats a user’s
11    request for certain proprietary diagnostic and repair information into a “call” or
12    “query string” that will be recognized by the application programing interface
13    (“API”) for Plaintiffs’ data servers. The query contains identifying information for
14    the particular vehicle at issue, as well as data on the problem with the vehicle.
15    These query strings are created by, and unique to, Snap-on and Mitchell 1 and are
16    based on their software engineers’ decisions for naming and categorization of the
17    underlying vehicle characteristics.
18          71.    Underlying these queries are tens of thousands of lines of code that are
19    used to manage Plaintiffs’ proprietary data and to retrieve the appropriate data to
20    provide to end users. This code is used to organize, manage, and search over 430
21    million individual artifacts of data, so that a response to a query can be presented to
22    an automotive technician almost instantaneously.
23          E.     Snap-on’s and Mitchell 1’s Security Measures
24          72.    Because the proprietary diagnostic and repair information is so
25    important to Snap-on and Mitchell 1, they have put in place many measures to
26    make sure it remains confidential.
27          73.    The core commercial value of Plaintiffs’ products lies in the uniquely
28    comprehensive coverage and the broad scope of their combined data, covering
                                                21                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.22 Page 22 of 67



  1   diagnostic and repair information for vehicles going back over 20 years. Thus,
  2   while end users can make individual queries in the system (subject to certain
  3   restrictions and agreements), this combined data as a whole is not accessible to
  4   them. Snap-on products do not allow users to comprehensively pull batches of
  5   information about, for example, all of the different repairs for multiple cars or
  6   multiple trouble codes.
  7         Internal Security Measures
  8         74.    Snap-on and Mitchell 1 employees who work with their proprietary
  9   diagnostic and repair information must agree to confidentiality policies with
10    restrictions on the use and disclosure of confidential business information and
11    comply with confidentiality provisions expressed in various documents outlining
12    the companies’ standards. Among other things, these employees must sign a
13    confidentiality agreement governing treatment of the proprietary and diagnostic
14    information, technical data, trade secrets, and other confidential information.
15          75.     Snap-on and Mitchell 1 also train their employees in the proper
16    handling of confidential information, including the proprietary diagnostic and repair
17    data. Each year, employees are required to complete various training modules
18    relating to information security, cyber security, and the protection of data and
19    intellectual property.
20          76.    The proprietary diagnostic and repair information is stored on
21    password-protected servers, which are accessible only by those with a need to use
22    them. Even internal users need special access permissions to access these servers.
23    Visitors must sign in and be escorted when they go through company facilities.
24          77.    Snap-on and Mitchell 1 do not license their comprehensive data set to
25    anyone.
26          Snap-on Handheld Diagnostic Units
27          78.    Snap-on implements data protection measures to authenticate
28    legitimate device usage and prevent unauthorized actors from retrieving data from
                                                22                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.23 Page 23 of 67



  1   its servers. Snap-on’s security process is designed to require physical possession of
  2   a Snap-on handheld diagnostic unit and the purchase of a current version bundle of
  3   software.
  4         79.    Prior to obtaining any diagnostic data from Plaintiffs’ servers, each
  5   device must pass authorization and authentication challenges. Upon initiation, each
  6   diagnostic device must first authenticate by exchanging a particular set of
  7   credentials with a security server located in San Diego, California, and then it must
  8   again obtain new temporary authorization every five minutes. A device that does
  9   not pass either of these two steps cannot access Plaintiffs’ data. This authentication
10    and authorization process is implemented through over 30,000 lines of custom code
11    written by Plaintiffs’ in-house software engineers.1
12          80.    In addition, the proprietary diagnostic and repair information features
13    work only when the handheld diagnostic unit is connected to an OBD-II port and
14    reading trouble codes. As a result, the user must either be physically connected to
15    each vehicle subject to an information request or have built a vehicle simulator
16    device for each vehicle, with active trouble code(s). Such simulators are not
17    commercially available but would need to be custom built by vehicle
18    communication engineering groups who have had access to the individual vehicles
19    or the vehicles’ controllers. As a result, it is difficult to build simulators that
20    comprehensively address all the potential trouble codes and conditions that a
21    specific vehicle could present.
22          81.    Even with these layers of security in place, Snap-on still does not
23    provide users with access to more data than is necessary to perform the repair(s) at
24    issue. The diagnostic unit only displays information relevant to the particular
25    trouble code(s) detected on the vehicle. Moreover, Snap-on does not display its
26    highly proprietary PID min/max data to the user at all. Rather, the handheld
27
            1
              This authentication and authorization process is not described in more detail
28    here to avoid filing the Complaint under seal.
                                                  23                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.24 Page 24 of 67



  1   diagnostic unit identifies specific PID values that exceed the known good range
  2   turning a flag red without showing the user what that range is, as depicted in
  3   paragraph 44 above.
  4         82.    Use of Snap-on’s handheld diagnostic units is also governed by a
  5   EULA that must be agreed to by the user or by a Snap-on franchisee on the user’s
  6   behalf when the device is first purchased and then accepted each time the device
  7   software is upgraded. In addition, every time the user starts the diagnostic device
  8   software, a URL for the Snap-on EULA is displayed, along with a reference to the
  9   terms and conditions for use of the device. This screen states “Use of Software is
10    governed by the terms and conditions of the End User License Agreement.” A true
11    and correct copy of this screen is attached as Exhibit 5. As described in more detail
12    below, the Snap-on EULA prohibits, among other things, reverse engineering of the
13    device software, running the software on multiple computers, or providing the
14    software to a third party.
15          ProDemand and TruckSeries
16          83.    All users of Mitchell 1’s web-based ProDemand and TruckSeries
17    repair information products must have an active subscription, along with user
18    credentials tied to that subscription. To access ProDemand or TruckSeries, the user
19    typically must have a valid username and password. For some of Mitchell 1’s
20    largest customer accounts, technicians may authenticate without a username and
21    password by using a designated company IP address through which the customer
22    routes their technician network traffic. The data that are transferred between the
23    user and ProDemand or TruckSeries (and vice versa) during use of these services is
24    encrypted through HTTPS encryption.
25          84.    Both ProDemand and TruckSeries use an authorization process similar
26    to the one described above for Snap-on’s diagnostic units, utilizing much of the
27    same custom-built code, which requires a new temporary authorization every five
28    minutes in order to make a valid request for data.
                                               24                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.25 Page 25 of 67



  1         85.    Mitchell 1 has an anti-piracy team responsible for monitoring account
  2   access and usage and preventing misuse of its services. This team monitors server
  3   traffic for, among other things, suspicious or inconsistent IP addresses using an
  4   account, or unusual account access patterns that are indicative of unauthorized use.
  5         86.    The anti-piracy team will investigate suspicious account traffic and, if
  6   it is unable to confirm that the account is being used consistently with the EULA,
  7   will reset the account’s credentials, block suspect IP addresses, or otherwise
  8   escalate the issue as appropriate.
  9         87.    Mitchell 1 account holders for both ProDemand and TruckSeries must
10    also agree to a EULA when placing an order for an account subscription. As
11    described in more detail below, among other things, this EULA permits usage of
12    data only to provide vehicle repairs and estimates and conduct vehicle shop
13    management. Further, the EULA expressly prohibits allowing the Product or data
14    from the Product to be made available to any other person; transferring or passing
15    along the data, the Product or access to the Product; and translating, reverse
16    engineering, decompiling, or otherwise accessing the source codes.
17          F.     Recent Intrusion into Snap-on’s and Mitchell 1’s Data Servers
18          88.    In mid-November 2020, Snap-on began detecting unusual spikes in
19    traffic that impacted the performance of its diagnostic device network.
20          89.    Snap-on suspected this unusual activity was associated with illicit
21    automated use of its diagnostic devices because legitimate users’ access to Snap-
22    on’s data servers do not typically cause spikes in server traffic of this nature and
23    because the speed at which requests were being made was faster than a human
24    could make them. These requests were inconsistent with how Snap-on’s product is
25    normally used for repair. For example, a technician fixing a vehicle will typically
26    look up specific service information related to the finite problems exhibited on that
27    vehicle and the technician will linger on the material relating to that code for at
28    least a few minutes as it is being reviewed. A technician attempting to resolve a
                                                 25                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.26 Page 26 of 67



  1   specific problem on a real vehicle will not systematically run through the catalog of
  2   information available for a particular make and model of a vehicle. Nor will the
  3   technician quickly look through the same information across many vehicles. This
  4   is particularly impossible for Snap-on diagnostic devices because the devices are
  5   designed to display information for only the trouble codes on the vehicle that is
  6   connected to the device. To quickly move from the trouble codes from one vehicle
  7   to those from another vehicle and then to those from another, or to a large number
  8   of trouble codes, the device would need to be rapidly connected to various vehicles.
  9         90.    Over a three-day period from November 11 to 13, 2020, Snap-on
10    observed over 5.6 million of such search queries seeking Plaintiffs’ proprietary
11    data. The intensity and speed of these requests is exemplified by the fact that on
12    November 12, between the hours of 2:00 and 3:00 a.m. Pacific Time, Snap-on’s IT
13    group observed over 200,000 individual requests for data in the span of a single
14    hour—and at a time when automotive technicians would not normally even be
15    working in the United States. On November 13, between the same one-hour time
16    period of 2:00 and 3:00 a.m. Pacific Time, the IT team observed over 600,000
17    requests.
18          91.    As a result of this activity, legitimate customers began to complain that
19    they were being locked out of their devices and could not access the appropriate
20    proprietary diagnostic and repair information. This appeared to be an effect of the
21    bad actor “spoofing” these customers’ device credentials.
22          92.    After discovering this bad actor activity, Snap-on blacklisted a set of
23    approximately 40 IP addresses associated with the traffic and continued monitoring
24    network traffic to block additional IP addresses engaged in suspicious activity. But,
25    notwithstanding this blocking, the intrusions continued.
26          93.     During the four-day period between November 21 and 25, more than
27    5 million additional anomalous requests for Plaintiffs’ proprietary data were made
28    from new IP addresses that had not yet been blocked. The activity was so bad that,
                                                26                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.27 Page 27 of 67



  1   to protect its data, Snap-on had to shut down access to its diagnostic servers
  2   worldwide to users of an older version of its software that was associated with the
  3   bad actor activity, cutting off access to over 15% of its legitimate customers.
  4   Periodically, over the next several weeks, during the evenings Pacific Time and on
  5   weekends, Snap-on was forced to continue shutting down access to devices using
  6   the older version of the software.
  7         94.    On or around December 7, 2020, Snap-on began generating daily
  8   reports designed to show instances where multiple devices appeared to be making
  9   requests for proprietary repair and diagnostic information through a single IP
10    address. The daily reports reflect a significant amount of additional bad actor
11    activity during the month of December. For example, the report for the night of
12    December 10 through the morning of December 11 shows that at one time four
13    different IP addresses were each making data requests, purportedly on behalf of 45
14    different devices each. This is very abnormal traffic, particularly for IP addresses
15    coming from China, where Snap-on does not sell the ZEUS device. A report from
16    December 12 shows that nine IP addresses in China were each making requests,
17    purportedly on behalf of 44 devices each. A report from December 18 shows four
18    IP addresses in China requesting data, purportedly on behalf of between 18 to 41
19    devices each. And a report from December 19 showed one IP address in China was
20    purportedly making requests on behalf of 72 devices at one time, and a second IP
21    address was purportedly making requests on behalf of another 40 devices.
22          95.    In response to these observations, Snap-on began adding additional
23    security mechanisms on its ZEUS devices and network, as well as additional
24    monitoring functions to allow more detailed tracking of network activity. First,
25    Snap-on blocked all suspected IP addresses at the firewall level. Then, on
26    December 28, 2020, Snap-on unblocked these addresses and began sending
27    “confused,” randomized data associated with different makes and models of
28    vehicles, rather than the actual repair and diagnostic information requested by those
                                                27                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.28 Page 28 of 67



  1   IPs, and blocking unknown IP addresses from China, which was the source of much
  2   of the bad actor traffic.
  3          96.    The illicit activity still continued. Most notably, during three days in
  4   January 2021, the bad actor made over 240,000 requests for Plaintiffs’ proprietary
  5   PID data. However, Plaintiffs were unable to identify the bad actor behind these
  6   activities at the time.
  7          97.    These are just examples of the illicit activity of which Plaintiffs are
  8   currently aware. Plaintiffs’ investigation into the wrongful conduct is continuing.
  9          G.     Autel Gets Caught
10           98.    The improper efforts to continue to access Plaintiffs’ proprietary
11    diagnostic and repair information continued after this time, though in lower
12    volumes. It was these continued efforts that would eventually tip off Snap-on and
13    Mitchell 1 that the activity was coming from Autel. In the middle of May 2021,
14    after noticing additional suspicious activity, Plaintiffs hired outside counsel, who
15    retained an independent forensic expert.
16           Snap-on Handheld Diagnostic Units
17           99.    The expert has prepared a declaration that is being filed in support of
18    Plaintiffs’ motion for a temporary restraining order and order to show cause. That
19    declaration reports that there are numerous links between Autel and the attack on
20    Plaintiffs’ proprietary data.
21           100. For example, between December 29, 2020 and July 3, 2021, at least
22    eight different ZEUS device serial numbers were used to connect to the Plaintiffs’
23    Authentication API from the main static IP address associated with Autel US’s
24    ProDemand account (discussed below). Seven of these devices have been used
25    with a total of 86 IP addresses to obtain Plaintiffs’ proprietary data, including IP
26    addresses from China that were associated with the bad actor activity.
27           101. Plaintiffs’ logs show that Autel US and Autel ITC were working in
28    parallel to steal Plaintiffs’ data, making many requests during the same time
                                                 28                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.29 Page 29 of 67



  1   periods, and that they were coordinated. On one notable occasion, Autel US and
  2   Autel ITC made identical requests for the same car and problem code within one
  3   minute of each other from Autel US’s IP address and from an IP address in China.
  4   At that time, the Chinese IP address was being sent confused data, while the Autel
  5   US IP address was not, and Defendants were likely comparing the data that each
  6   one was receiving.
  7         102. Autel has continued requesting Plaintiffs’ proprietary data by spoofing
  8   devices throughout this time period, including as late as July 15, 2021.
  9         103. Plaintiffs have no record of Autel ever purchasing even one of Snap-
10    on’s handheld diagnostic units, or purchasing or paying for a software upgrade to
11    one of those units.
12          104. Autel has “spoofed” over 400 devices to request data from Plaintiffs’
13    data servers, presenting the requests as coming from legitimate devices by using
14    their serial numbers. Many of these serial numbers were authenticated and
15    activated on the days of November 9 and 14, 2020. On November 9—right before
16    the mass attack on Plaintiffs’ servers that took place from November 11 to 13—a
17    bad actor sequentially activated over 400 device serial numbers. These activation
18    requests were extremely unusual both because of their high volume and their speed.
19          105. Then, on November 14, the day after Plaintiffs had blocked traffic to
20    the bad actor IP addresses associated with the barrage of requests that took place
21    from November 11 to 13, the same pattern was repeated, and over 600 device serial
22    numbers were authenticated and activated on November 14, again in a highly
23    abnormal, rapid-fire sequential order.
24          106. Of these over 1,000 devices that were activated due to these November
25    requests, at least 276 devices were associated with high-volume anomalous data
26    requests.
27
28
                                               29                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.30 Page 30 of 67



  1         ProDemand
  2         107. Autel US has maintained a ProDemand account since a large national
  3   customer of Mitchell 1 requested that Autel be provided with an account. The
  4   account was to be used by Autel to confirm whether its customer could access its
  5   ProDemand subscription with Mitchell 1 on the Autel devices purchased by the
  6   customer. Autel ITC has never had an account to ProDemand.
  7         108. Plaintiffs’ logs show that Autel US has been using the account in
  8   breach of the license terms of the Mitchell 1 EULA and has evidently shared its
  9   password with Autel ITC. Since at least October 1, 2020, both Autel US and Autel
10    ITC have been systematically obtaining data from ProDemand relating to different
11    features. Together they have made at least 9,600 search actions. Over 4,000 of
12    those search actions have targeted ADAS features. These requests have been so
13    extensive that Autel has made the second-highest number of requests for ADAS
14    data of any of Plaintiffs’ customers during this time period—far exceeding the
15    number of requests even by national automobile chains with dozens of ProDemand
16    users in multiple locations throughout the country.
17          109. Defendants’ efforts escalated during the first two weeks of July 2021,
18    and they continued to request this data until Mitchell 1 shut down Defendants’
19    account on July 14, 2021, which took effect July 15, 2021.
20          TruckSeries
21          110. Neither Autel US nor Autel ITC has an account to TruckSeries, which
22    requires a separate account and subscription from ProDemand. Nonetheless, it
23    appears that they have been obtaining Plaintiffs’ proprietary data from TruckSeries
24    as well, through an account issued to another company, Tom Machine Equipment
25    & Repair (“Tom Machine”).
26          111. Autel’s US IP address has been used to sign into the Tom Machine
27    account to make requests for data. In addition, two other IP addresses have been
28    used by both the Autel US IP account and the Tom Machine account. These were
                                               30                               COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.31 Page 31 of 67



  1   the only three IP addresses that have been used to sign into the Tom Machine
  2   account since October 1, 2020.
  3         112. Other factors point to Autel using the Tom Machine account as a front
  4   to obtain Plaintiffs’ proprietary medium and heavy truck data. Every TruckSeries
  5   and ProDemand account has a “ship to,” “bill to,” and “tech account(s)” associated
  6   with it, which contain information that Plaintiffs use to communicate with and bill
  7   their customers. The customer-provided email address for the technician account
  8   associated with Autel’s ProDemand account is the same as the billing email address
  9   provided by the Tom Machine TruckSeries account. The individual listed as the
10    billing contact for the Tom Machine account is identified as an Autel consultant on
11    the International Automotive Technicians Network website and in his blog online.
12          113. Since October 1, 2020, at least 800 search actions for Plaintiffs’
13    proprietary diagnostic and repair truck information have been made through the
14    Tom Machine account. And just between July 7 and July 12, 2021, over 470 print
15    requests were made for that account.
16          H.    Autel’s Competing Diagnostic Devices Recently Introduced an
                  “Intelligent Diagnostics” Feature
17
            114. Autel sells diagnostic device products that compete directly with
18
      Plaintiffs’ products, including its recently released MaxiSys Ultra device, which
19
      Autel describes as its “most ambitious diagnostics tablet designed to maximize
20
      technician intelligence.” See https://www.autel.com/c/www/mk3/3525.jhtml.
21
            115. The MaxiSys Ultra device purportedly includes an “intelligent
22
      diagnostics” feature. This feature is explained in an Autel Global video released on
23
      January 22, 2021 titled “Autel MaxiSys Ultra: How to use intelligent diagnostics”
24
      and available at https://www.youtube.com/watch?v=9LKtVq5Kwlg.
25
            116. The Autel intelligent diagnostics feature purports to provide many of
26
      the same categories of diagnostic and repair information as Snap-on and
27
      Mitchell 1’s products. The Autel tutorial video linked above explains that
28
                                               31                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.32 Page 32 of 67



  1   intelligence diagnostics “provides diagnostic solutions to help you fix vehicles with
  2   its step-by-step guidance.” Upon accessing the intelligent diagnostics interface, a
  3   user is shown different cards titled “Technical service bulletin,” “DTC analysis,”
  4   “Repair assist,” “Repair tips,” and “Component measurement.” The video
  5   describes the types of information each of these cards should display. For example,
  6   the “Repair assist” card is intended to “integrate diagnostic devices, wiring
  7   diagrams, and measurement tools into one, guiding you to find reasons and
  8   solutions step by step.”
  9         117. However, while it purports to provide similar diagnostic and repair
10    information, Autel does not have the depth of proprietary data that Snap-on and
11    Mitchell 1 have obtained from their analysis of the billions of repair records that
12    they uniquely possess. Even in the demonstration video that Autel has prepared, it
13    is apparent that its device is missing data. For example, in the intelligent
14    diagnostics interface shown in this tutorial video, there is no data underlying the
15    “Repair tips” card for the car being demonstrated:
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                32                                   COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.33 Page 33 of 67



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14
15          118. Similarly, in another tutorial released by Autel for the MaxiSys Ultra

16    device, there is no data for the “Technical Service Bulletin” card, the “Repair

17    assist” card, or the “Repair tips” card on the intelligent diagnostics interface:

18
19
20
21
22
23
24
25
26
27
28
                                                 33                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.34 Page 34 of 67



  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13           119. As shown above, the MaxiSys Ultra already has the structure to make
14    use of Plaintiffs’ proprietary diagnostic and repair information, and the
15    comprehensive set of data that Plaintiffs pay significant fees to license from OEMs.
16    That data is of great value to Autel, because this data could allow Autel to both fill
17    in the many data points it is missing and determine the accuracy of the data it has
18    provided. Autel simply cannot obtain the same level of comprehensive data as
19    Snap-on and Mitchell 1 because it does not have access to the billions of repair
20    orders that Snap-on and Mitchell 1 do, and even if it did, it would have to spend
21    years organizing and analyzing the data as Snap-on and Mitchell 1 have done. This
22    provides Snap-on and Mitchell 1 with a unique competitive advantage in the market
23    and years of lead time over Autel. Snap-on and Mitchell 1 will be irreparably
24    harmed if Autel is permitted to use their data to compete against them or if Autel
25    discloses their data to third parties.
26           120. Further, while the MaxiSys Ultra provides information relating to
27    automobiles, Autel has recently expanded its products in the truck market as well.
28
                                                34                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.35 Page 35 of 67



  1   In addition, on May 17, 2021, Autel announced that it has “introduced a diagnostic
  2   tablet for commercial vehicles, which is compatible with more than 80 models of
  3   light- medium- and heavy-duty vehicles,” the MaxiSys MS909CV. See
  4   https://www.truckinginfo.com/10143412/autel-adds-commercial-vehicle-
  5   diagnostics-tablet. Snap-on and Mitchell 1 have spent years compiling and
  6   developing the repair and diagnostic information contained in TruckSeries, which
  7   has been authored by them to provide a uniquely detailed and comprehensive set of
  8   data for medium and heavy truck repair. Snap-on and Mitchell 1 will be irreparably
  9   harmed if Autel were to disclose this data or use it in its own diagnostic truck
10    product.
11                                 FIRST CAUSE OF ACTION
12         DMCA - Circumvention of Security Measures under 17 U.S.C. § 1201
                            (Against Both Defendants)
13
14          121. Plaintiffs restate and incorporate by reference Paragraphs 1 through
15    120 as if fully set forth herein.
16          122. Autel US and Autel ITC have each violated the DMCA, 17 U.S.C. §
17    1201(a)(1)(A), by unauthorized circumvention of technological measures for
18    Plaintiffs’ handheld diagnostic computers that control access to Plaintiffs’ databases
19    of proprietary diagnostic and repair information and associated software protected
20    by the Copyright Act.
21          123. As described in more detail above, Plaintiffs have implemented
22    numerous technological measures which control access to their diagnostic and
23    repair information and the associated data services software used to manage it. For
24    example, Snap-on implements an authentication and authorization process that is
25    designed to require possession of a Snap-on handheld diagnostic device and the
26    appropriate version of associated software in order to access Snap-on’s proprietary
27    diagnostic and repair information, and the software that manages that data. Snap-
28    on made extensive efforts to create this security software, which consists of more
                                                35                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.36 Page 36 of 67



  1   than 30,000 lines of code and took two to three software developers three years to
  2   implement, working nearly full time. Among other things, this process requires
  3   two pieces of unique device identifying information that must be authenticated. A
  4   device that passes the authentication process must then obtain new temporary
  5   authorization every five minutes. A device that does not pass these authentication
  6   and authorization steps cannot access either Snap-on’s proprietary diagnostic and
  7   repair information or the data server software that manages it and returns the data.
  8   Therefore, this process is a technological measure that controls access to Snap-on’s
  9   proprietary diagnostic and repair information and associated software.
10          124. Additionally, to gain access to Snap-on’s proprietary diagnostic and
11    repair information, the diagnostic device must be connected to a vehicle’s OBD-II
12    port and reading trouble codes. This means that a user must physically connect
13    their device to a vehicle or have built a vehicle emulator for the device, which
14    would have to be custom made. And, even when a device is connected to a vehicle,
15    the diagnostic and repair information presented via the device’s software is limited
16    to information that corresponds to the year/make/model/engine of the vehicle and
17    the particular repair at issue. Therefore, these technological measures also control
18    access to aspects of Snap-on’s proprietary data.
19          125. As described above, Autel US and Autel ITC have each engaged in
20    unauthorized circumvention of Snap-on’s above-described technological processes
21    to “spoof” multiple devices, presenting the wrongfully obtained credentials of
22    hundreds of devices to authenticate those devices, and then obtaining the required
23    authorization for each device and regularly refreshing that authorization, thereby
24    obtaining access to Snap-on’s proprietary diagnostic and repair data contained on
25    Plaintiffs’ servers and the software used to manage it and to search for and return
26    the data in response to requests. Further, rather than obtaining data only for
27    vehicles that were connected to the diagnostic device, Autel US and Autel ITC
28    made use of an automated process to systematically make requests directly for
                                                36                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.37 Page 37 of 67



  1   vehicle makes and models that it never connected to the devices, thereby
  2   circumventing Plaintiffs’ technological measures to protect its compilation of
  3   proprietary data.
  4         126. This proprietary diagnostic and repair data and its associated software
  5   comprise “works” subject to copyright protection under 17 U.S.C. § 102. The
  6   proprietary diagnostic and repair information provided by this software (e.g., Real
  7   Fixes, Smart Data) was created, compiled, and organized by Plaintiffs based on a
  8   combination of many years of compiling real world data, expert analysis of that
  9   data, and artificial intelligence software. In addition to all of the unique data points
10    that were determined based on this analysis, the proprietary diagnostic and repair
11    information includes literally millions of original narrative descriptions, all of
12    which are uniquely created, arranged, and organized by Plaintiffs. Moreover,
13    Plaintiffs built a comprehensive taxonomy and ontology to organize diagnostic and
14    repair terminologies across all vehicle makes, models, and engine systems in the
15    databases. Thus, Plaintiffs’ proprietary diagnostic and repair data comprises
16    “works” subject to copyright protection due to both (1) the original content
17    included in this data and (2) the original data compilation as a whole. Further, the
18    data services software created for managing and returning data from Plaintiffs’
19    massive databases of information is original source code that was created in-house
20    over a period of years, that easily amounts to tens of thousands of lines of code or
21    more, and that took eight to ten person-years to create. Many original design
22    choices were made in the course of creating this code, and it is thus protected as an
23    original literary work.
24          127. Autel US and Autel ITC have each further violated section
25    1201(a)(1)(A) of the DMCA via their unauthorized circumvention of technological
26    measures that control access to Mitchell 1’s TruckSeries product and the data
27    services software that manages it.
28
                                                 37                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.38 Page 38 of 67



  1         128.   Mitchell 1 has implemented technological measures which control
  2   access to its web-based proprietary TruckSeries product. As described above,
  3   access to the TruckSeries product requires users to purchase a monthly
  4   subscription, and to create a user name, and password (or in the case of certain
  5   larger customers, authentication through use of a specific, designated IP address).
  6   A user who does not meet these requirements and possess an active subscription
  7   cannot access TruckSeries. Further, TruckSeries uses an authorization process
  8   similar to the one described above for Snap-on’s diagnostic units, utilizing much of
  9   the same custom-built code, which requires a new temporary authorization every
10    five minutes in order to make a valid request for data. A request that is
11    unauthorized cannot access the TruckSeries data or data services software.
12          129. The TruckSeries product provides diagnostic and troubleshooting
13    information for medium and heavy duty trucks. It is an original work of authorship
14    comprising a unique compilation of proprietary content. The TruckSeries web
15    program and the proprietary content within are “works” subject to copyright
16    protection under 17 U.S.C. § 102. The content is authored by Plaintiffs and is
17    copyright protected. It includes, among other things, high resolution photographs
18    and CAD drawings created by Mitchell 1 that have been highlighted, color-coded,
19    and labeled, interactive original wiring diagrams, labor estimates for how much
20    time Snap-on’s experts believe a repair should take, ADAS reference tables, written
21    narratives, and more, all uniquely arranged and organized. In addition to the
22    copyright protection afforded to these original works, the proprietary content
23    provided by this software was compiled and organized by Mitchell 1 and is
24    therefore protected at least as an original data compilation. The TruckSeries product
25    utilizes the same data services software described above, that was created in-house
26    over a period of several years and is thus protected as an original literary work.
27          130. Neither Autel US nor Autel ITC has a registered account to
28    TruckSeries. Neither Autel US nor Autel ITC has a legitimate username or
                                                38                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.39 Page 39 of 67



  1   password. They have circumvented the technological measures that control access
  2   to Plaintiffs’ TruckSeries product by accessing TruckSeries and its proprietary
  3   content using an account registered to another company, Tom Machine, and
  4   presenting their data queries as though they were authorized queries coming from a
  5   legitimate authenticated account.
  6          131. The Mitchell 1 EULA that applies to TruckSeries (as well as
  7   ProDemand) provides that “Customer may not . . . allow the Product or data from
  8   the Product to be made available to any person other than Customer” or “assign,
  9   sell, transfer or pass along the data, the Product or access to the Product.” Exhibit 2
10    at 75 (¶ 4(b)).
11           132. In addition to their individual violations, Autel US and Autel ITC
12    conspired with one another to breach 17 U.S.C. § 1201(a)(1)(A) with respect to
13    Snap-on’s handheld diagnostic devices and the TruckSeries account through the
14    conduct described above. Autel US and Autel ITC agreed to work together to
15    circumvent the technological measures designed to control access to Plaintiffs’
16    databases of proprietary diagnostic and repair information and associated software
17    for these two products that are protected by the Copyright Act, and gained improper
18    access to this information and software from IP addresses associated with Autel US
19    as well as from Chinese IP addresses associated with Autel ITC. At least seven
20    different “spoofed” ZEUS devices were observed attempting to improperly access
21    Snap-on’s data servers from both an Autel US IP address and various IP addresses
22    from China associated with this scraping activity. As just one example of this
23    concerted behavior, on March 8, 2021, parallel requests for the same PID data from
24    a 2015 Chevy Cruze were made from the main, static Autel US IP address and a
25    Chinese IP address within one minute of each other. Autel US and Autel ITC
26    carried out the conspiracy by engaging in the wrongful acts described above.
27
28
                                                39                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.40 Page 40 of 67



  1         133. In addition, Autel ITC has violated section 1201(a)(1)(A) of the
  2   DMCA via its unauthorized circumvention of technological measures that control
  3   access to Mitchell 1’s ProDemand product.
  4         134.    Access to the ProDemand product is protected by the same
  5   technological measures which control access to Mitchell 1’s web-based proprietary
  6   TruckSeries product, including the authentication and authorization processes
  7   described above and the requirement for a subscription account with a user name
  8   and password. Autel ITC does not have a subscription to ProDemand and does not
  9   have a legitimate user name or password to an account. Autel ITC circumvented
10    the technological measures designed to protect access to ProDemand accounts by
11    using the account, user name, and password of Autel US, and presenting its data
12    queries as though they were authorized queries coming from the Autel US account.
13          135. ProDemand is an original work of authorship comprising a unique
14    compilation of proprietary content and OEM content, much of which is licensed at
15    a substantial fee. The ProDemand web program and the proprietary content within
16    are “works” subject to copyright protection under 17 U.S.C. § 102. The proprietary
17    content included in ProDemand that is authored by Plaintiffs includes the millions
18    of Real Fix narratives, the TroubleShooter narratives, Top Repairs, and Top 10
19    Repairs, as described above; this proprietary content comprises protected original
20    works. In addition to the copyright protection afforded to these original works, the
21    proprietary content provided by this software was compiled and organized by
22    Mitchell 1 in a unique fashion and is therefore protected at least as an original data
23    compilation. The ProDemand product utilizes the same data services software
24    described above, that was created in-house over a period of several years, includes
25    tens of thousands of lines of code, and is protected as an original literary work.
26          136. Plaintiffs have been damaged by Autel’s above-described
27    circumvention of various technological measures that control access to their various
28    copyrighted works in an amount to be proven at trial.
                                                40                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.41 Page 41 of 67



  1         137. Autel’s above-described conduct has caused and, unless enjoined, will
  2   continue to cause, irreparable harm to Plaintiffs.
  3         138. As a result of Autel’s unlawful circumvention, Plaintiffs are entitled to
  4   an injunction, actual damages and any additional profits of Defendants pursuant to
  5   17 U.S.C. § 1203(c)(2) or statutory damages pursuant to 17 U.S.C. § 1203(c)(3).
  6   Plaintiffs are further entitled to costs, including reasonable attorney’s fees pursuant
  7   to 17 U.S.C. § 1203(b).
  8                              SECOND CAUSE OF ACTION
  9                      Violation of CFAA under 18 U.S.C. § 1030(a)
                                  (Against Both Defendants)
10
11          139. Plaintiffs restate and incorporate by reference Paragraphs 1 through
12    120 as if fully set forth herein.
13          140. Defendants have acted individually and conspired with one another to
14    violate various provisions of the CFAA.
15          141. Snap-on’s handheld diagnostic computers are “protected computers”
16    within the meaning of 18 U.S.C. § 1030(e)(2). Plaintiffs’ servers, computers,
17    computer systems, and computer networks that support the functionality of their
18    diagnostic systems and related subscription services (e.g., ProDemand and
19    TruckSeries) are also “protected computers” within the meaning of 18 U.S.C.
20    § 1030(e)(2).
21          142. Defendants have each individually violated the CFAA, 18 U.S.C.
22    § 1030(a)(5)(C), by intentionally accessing a protected computer without
23    authorization, and as a result of such conduct, causing damage and loss to Plaintiffs.
24          143. As set forth in more detail above, Autel US and Autel ITC each
25    circumvented the technical measures designed to protect Plaintiffs’ protected
26    computers, and then “spoofed” those devices to present authorization credentials in
27    order to access the proprietary vehicle diagnostic and repair data that are stored on
28
                                                41                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.42 Page 42 of 67



  1   Plaintiffs’ servers. Autel had no authorization to access these protected computers
  2   and obtain this data.
  3         144. In addition, Autel had no authorization to access and use the
  4   TruckSeries product. Neither Autel US nor Autel ITC have a paid subscription,
  5   user name, or password to TruckSeries, but each has used the user name and
  6   password issued to Tom Machine to access the TruckSeries product and the
  7   proprietary diagnostic and repair information for medium and heavy trucks that are
  8   stored on Plaintiffs’ servers. Autel US and Autel ITC had no authorization to
  9   access these protected computers and obtain this data.
10          145.     These same facts evidence a violation of 18 U.S.C. section 1030(a)(4)
11    of the CFAA. Autel US and Autel ITC each knowingly, and with the intent to
12    defraud Plaintiffs, accessed a protected computer, without authorization or by
13    exceeding authorized access to such a computer, and by means of such conduct
14    furthered the intended fraud and obtained one or more things of value, including but
15    not limited to Plaintiffs’ proprietary data.
16          146. As described above, Autel US and Autel ITC both fraudulently
17    spoofed Snap-on’s handheld diagnostic computers to access proprietary vehicle
18    diagnostic and repair information stored on Plaintiffs’ servers, when they had no
19    authorization to do so, disguising the requests so that they appeared to be coming
20    from legitimate devices when in fact they were not and were coming from
21    Defendants.
22          147. Similarly, Autel US and Autel ITC fraudulently presented the user
23    name and password assigned to Tom Machine to obtain access to TruckSeries and
24    proprietary diagnostic and repair information relating to medium and heavy trucks
25    from Plaintiffs’ servers.
26          148. In addition to their individual violations, Autel US and Autel ITC
27    conspired with one another to breach 18 U.S.C. sections 1030(a)(4) and
28    1030(a)(5)(C) with respect to Snap-on’s handheld diagnostic devices and the
                                                 42                              COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.43 Page 43 of 67



  1   TruckSeries account through the conduct described above. Autel US and Autel ITC
  2   agreed to work together to siphon the proprietary data from the data servers
  3   associated with these two products, and gained improper access to these data
  4   servers from IP addresses associated with Autel US as well as from Chinese IP
  5   addresses associated with Autel ITC. At least seven different “spoofed” ZEUS
  6   devices were observed attempting to improperly access Snap-on’s data servers from
  7   both an Autel US IP address and various IP addresses from China associated with
  8   this scraping activity. As just one example of this concerted behavior, on March 8,
  9   2021, parallel requests for the same PID data from a 2015 Chevy Cruze were made
10    from the main, static Autel US IP address and a Chinese IP address within one
11    minute of each other. Autel US and Autel ITC carried out the conspiracy by
12    engaging in the wrongful acts described above.
13          149. In addition, Autel ITC violated sections 1030(a)(4) and 1030(a)(5)(C)
14    of the CFAA, by knowingly and with the intent to defraud Plaintiffs, utilized the
15    user name and password assigned to Autel US for Mitchell 1’s ProDemand service
16    to obtain access to at least the OEM licensed data stored on Plaintiffs’ protected
17    data servers. Autel ITC does not have a ProDemand account, and was not
18    authorized by Plaintiffs to use ProDemand. Via its use of ProDemand, knowingly
19    and with the intend to defraud Plaintiffs, Autel ITC accessed a protected computer,
20    without authorization, and by means of such conduct furthered the intended fraud
21    and obtained one or more things of value, violating section 1030(a)(4) of the
22    CFAA. This conduct also violated section 1030(a)(5)(C) of the CFAA because
23    Autel ITC intentionally accessed a protected computer without authorization, and as
24    a result of such conduct, caused damage and loss to Plaintiffs.
25          150. As a result of Autel’s conduct, Plaintiffs have suffered damage and
26    loss in an amount to be proven at trial but, in any event, in an amount far in excess
27    of $5,000 aggregated over a one-year period as provided for in 18 U.S.C. §
28    1030(a)(4). Among other things, Plaintiffs have been forced to spend a substantial
                                                43                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.44 Page 44 of 67



  1   amount of money to respond to Autel’s conduct, and their service to customers was
  2   interrupted and impaired multiple times, as set forth in more detail above.
  3         151. Autel’s unlawful access to and theft from Plaintiffs’ computers has
  4   caused Plaintiffs irreparable injury. Unless restrained and enjoined, Defendants
  5   will continue to commit such acts. Remedies at law are not adequate to fully
  6   compensate Plaintiffs for these injuries, entitling Plaintiffs to injunctive relief as
  7   provided by 18 U.S.C. § 1030(g).
  8                               THIRD CAUSE OF ACTION
  9     Violation of California’s Computer Data Access and Fraud Act under Cal.
                                   Penal Code § 502(c))
10                               (Against Both Defendants)
11          152. Plaintiffs restate and incorporate by reference all foregoing Paragraphs
12    1 through 120 and 139 through 151 as if fully set forth herein.
13          153. Defendants have acted individually and conspired with one another to
14    violate various provisions of California’s Computer Data Access and Fraud Act
15    (Cal. Penal Code § 502(c)).
16          154. Defendants have each individually violated California Penal Code
17    section 502(c)(7) by knowingly and without permission accessing Plaintiffs’
18    computer, computer system, or computer network.
19          155. As described in detail above, Autel US and Autel ITC, each knowingly
20    and without permission accessed the proprietary diagnostic and repair information
21    located on Plaintiffs’ data servers by spoofing Snap-on’s handheld diagnostic
22    computers, disguising the requests as having come from legitimate devices to pass
23    the authentication protocol and gain access to the data servers. Autel US and Autel
24    ITC were fully aware that they had not purchased these spoofed devices and that
25    they had never purchased subscriptions for the devices, and that they had no
26    permission to use the identifying information for the devices to request information.
27          156. In addition, Autel US and Autel ITC, each knowingly and without
28    permission, made use of the user name and password issued to Tom Machine to
                                                  44                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.45 Page 45 of 67



  1   gain access to the TruckSeries product and to Plaintiffs’ computer network to
  2   access the proprietary diagnostic and repair information relating to medium and
  3   heavy trucks on Plaintiffs’ data servers. Again, Autel US and Autel ITC were fully
  4   aware that they were not the registered users of the account and had no right to
  5   make use of the user name and password to obtain this data.
  6         157. Further, defendant Autel ITC, knowingly and without permission,
  7   made use of the user name and password issued to Autel US to gain access to the
  8   ProDemand product and to Plaintiffs’ computer network to access the repair
  9   information contained on Plaintiffs’ data servers associated with that product. Autel
10    ITC was fully aware that it did not possess an account for the ProDemand product,
11    but made use of the Autel US account anyway. Further, although Autel US did
12    have a user name and password for ProDemand, it violated California Penal Code
13    section 502(c)(7) by knowingly logging into ProDemand and accessing and taking
14    and using information from ProDemand and Plaintiffs data servers improperly.
15    Autel US’s actions in siphoning Plaintiffs’ data to compete against Plaintiffs
16    exceeded the permitted uses under the terms of the ProDemand EULA to which it
17    agreed, which were: (i) providing vehicle mechanical services; (ii) estimating
18    vehicle mechanical parts and labor cost estimates; and (iii) conducting vehicle shop
19    management. Exhibit 2 at 75 (¶ 4(a)); Exhibit 4 at 82 (¶ 4). Autel US’s actions
20    were also prohibited by the ProDemand EULA, which among other things,
21    provides that an End User may not (i) copy or reproduce the Product except as
22    permitted in this Agreement; or (ii) allow the Product or data from the Product to be
23    made available to any person other than End User. Exhibit 2 at 75 (¶ 4(b)). By
24    providing its password to Autel ITC, Autel US made the data from ProDemand
25    available to Autel ITC, fully aware that it was violating the permitted uses of its
26    account, which were set forth in the EULA to which it had agreed.
27          158. These facts above also constitute a violation of California Penal Code
28    section 502(c)(1), by both Autel US and Autel ITC with respect to Snap-on’s
                                                45                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.46 Page 46 of 67



  1   handheld diagnostic tools, the TruckSeries product, and the ProDemand product
  2   because Autel knowingly accessed, and without permission used Plaintiffs’ data,
  3   computer, computer system, or computer network in order to wrongfully control or
  4   obtain Plaintiffs’ data.
  5         159. In addition Autel US and Autel ITC have each violated California.
  6   Penal Code section 502(c)(5) by knowingly and without permission causing the
  7   disruption of computer services and causing the denial of computer services to
  8   authorized users of Plaintiffs’ computers, computer system, or computer network.
  9   Autel US and Autel ITC knew that they did not have permission to access the
10    proprietary data accessible through Snap-on’s diagnostic devices as they were not
11    paying a subscription fee for the devices and were making use of the credentials of
12    devices that they had never purchased or registered. Autel US and Autel ITC knew
13    that this would severely impact Plaintiffs’ network. They deliberately bombarded
14    Plaintiffs’ network and data servers with hundreds of thousands or millions of
15    requests over compressed time periods, at times spoofing dozens of devices from a
16    single IP address to carry out their raid on Plaintiffs’ data. Autel US and Autel ITC
17    knew that their use of these spoofed credentials and the extreme amount of traffic
18    that they were sending to Plaintiffs’ network from multiple IP addresses and
19    devices would interfere with Plaintiffs’ network and its ability to provide services
20    to legitimate customers and other authorized users of this network.
21          160. As described in more detail above, as a result of Autel US and Autel
22    ITC each knowingly and without permission spoofing multiple handheld diagnostic
23    computers, and extensively attacking Plaintiffs’ data servers, service to Plaintiffs’
24    customers was cut off or interrupted, and Plaintiffs were forced to shut down
25    worldwide access to customers on their data servers on multiple occasions.
26          161. In addition to their individual violations, Autel US and Autel ITC
27    conspired to violate California Penal Code sections 502(c)(1), and 502(c)(7) with
28    respect to Snap-on’s handheld diagnostic devices and the TruckSeries account
                                                46                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.47 Page 47 of 67



  1   through the conduct described above. Autel US and Autel ITC conspired, agreed,
  2   and had a common plan and design to work together to siphon the proprietary data
  3   from the data servers associated with these two products, and gained improper
  4   access to these data servers from IP addresses associated with Autel US as well as
  5   from Chinese IP addresses associated with Autel ITC. At least seven different
  6   “spoofed” ZEUS devices were observed attempting to improperly access Snap-on’s
  7   data servers from both an Autel US IP address and various IP addresses from China
  8   associated with this scraping activity. As just one example of this concerted
  9   activity, on March 8, 2021, parallel requests for the same PID data from a 2015
10    Chevy Cruze were made from the main Autel US IP address and a Chinese IP
11    address within one minute of each other. Autel US and Autel ITC carried out the
12    conspiracy by engaging in the wrongful acts described above.
13          162. Further, Autel US conspired and agreed, and had a common plan and
14    design, to enable Autel ITC to clandestinely obtain access to ProDemand and to
15    take ProDemand data from Plaintiffs’ servers. They agreed to share Autel US’s
16    user name and password, so that this information could be obtained by Autel ITC
17    without Plaintiffs’ knowledge—even though they knew that Autel ITC had no
18    permission to access this information—to coordinate to systematically take data
19    from ProDemand in violation of the uses permitted by the EULA. This agreement
20    is further evidenced by the parallel taking of ProDemand data from Plaintiffs’
21    servers by Autel US and Autel ITC. Autel US and Autel ITC carried out the
22    conspiracy by engaging in the wrongful acts described above.
23          163. As a result of Autel’s violations of this Act, Plaintiffs are entitled to
24    compensatory damages for the harm caused by their actions, and to injunctive
25    relief. Autel’s violations of this Act have caused Plaintiffs irreparable injury.
26    Unless restrained and enjoined, Defendants will continue to commit such acts.
27    Remedies at law are not adequate to fully compensate Plaintiffs for these injuries,
28
                                                47                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.48 Page 48 of 67



  1   entitling Plaintiffs to injunctive relief as provided by California Penal Code section
  2   502(e)(1).
  3                             FOURTH CAUSE OF ACTION
  4      Violations of Wisconsin Computer Crimes Act under Wis. Stat. § 943.70
                               (Against both Defendants)
  5
  6         164. Plaintiffs restate and incorporate by reference Paragraphs 1 through
  7   120 and 139 through 151 as if fully set forth herein.
  8         165. As an alternative to the Third Cause of Action above, for the violation
  9   of California Penal Code section 502(c), should the Court find that Wisconsin
10    statutory law applies to Autel’s conduct relating to the handheld diagnostic
11    computers, Defendants are both liable for individually violating the Wisconsin
12    Computer Crimes Act, set forth in Wisconsin Statute section 943.70, and for
13    conspiring with one another to violate the Act.
14          166. If the Wisconsin Computer Crimes Act applies, Autel US and Autel
15    ITC have each individually violated multiple sections of that statute.
16          167. Autel US and Autel ITC each violated Wisconsin Statute section
17    943.70(2)(a)(3) because they knowingly and without authorization accessed Snap-
18    on’s computer programs or supporting documentation. As described in detail
19    above, Autel US and Autel ITC knowingly and without authorization accessed
20    computer programs relating to Snap-on’s handheld diagnostic computers, the
21    TruckSeries product, and the data servers containing Plaintiffs’ proprietary data
22    associated with each of those products. Further, Autel ITC knowingly and without
23    authorization accessed computer programs relating to the ProDemand product.
24          168. Autel US and Autel ITC, each knowingly and without permission
25    accessed the proprietary diagnostic and repair information located on Plaintiffs’
26    data servers by spoofing Snap-on’s handheld diagnostic computers, disguising the
27    requests as having come from legitimate devices to pass the authentication protocol
28    and gain access to the data servers. Autel US and Autel ITC were fully aware that
                                                48                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.49 Page 49 of 67



  1   they had not purchased these spoofed devices and that they had never purchased
  2   subscriptions for the devices, and that they had no permission to use the identifying
  3   information for the devices to request information.
  4         169. In addition, Autel US and Autel ITC, each knowingly and without
  5   permission, made use of the user name and password issued to Tom Machine to
  6   gain access to the TruckSeries product and to Plaintiffs’ computer network to
  7   access the proprietary diagnostic and repair information relating to medium and
  8   heavy trucks on Plaintiffs’ data servers. Again, Autel US and Autel ITC were fully
  9   aware that they were not the registered users of the account and had no right to
10    make use of the user name and password to obtain this data.
11          170. Further, defendant Autel ITC, knowingly and without permission,
12    made use of the user name and password issued to Autel US to gain access to the
13    ProDemand product and to Plaintiffs’ computer network to access the repair
14    information contained on Plaintiffs’ data servers associated with that product. Autel
15    ITC was fully aware that it did not possess an account for the ProDemand product,
16    but made use of the Autel US account anyway.
17          171. Autel US and Autel ITC each further violated Wisconsin Statute
18    sections 943.70(2)(a)(4) and (a)(5) because they knowingly and without
19    authorization took possession of and copied Plaintiffs’ data. As described above,
20    Autel US and Autel ITC knowingly and without authorization each obtained from
21    Plaintiffs’ data servers the proprietary diagnostic and repair information associated
22    with Snap-on’s handheld diagnostic computer and the TruckSeries products.
23    Further, Autel ITC knowingly and without authorization accessed ProDemand and
24    obtained from Plaintiffs’ data servers the repair information associated with the
25    ProDemand product. Therefore, Autel US and Autel ITC knowingly possessed,
26    copied, and likely still possess, Snap-on’s diagnostic and repair information that
27    they were, and are, not authorized to possess.
28
                                                49                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.50 Page 50 of 67



  1         172. In addition, Autel US and Autel ITC conspired with one another to
  2   breach Wisconsin Statute sections 943.70(2)(a)(3), 943.70(2)(a)(4), and
  3   943.70(2)(a)(5) with respect to Snap-on’s handheld diagnostic devices and the
  4   TruckSeries account through the conduct described above. Autel US and Autel ITC
  5   conspired, agreed, and had a common plan and design, to work together to siphon
  6   the proprietary data from the data servers associated with these two products, and
  7   gained improper access to these data servers from IP addresses associated with
  8   Autel US as well as from Chinese IP addresses associated with Autel ITC. At least
  9   seven different “spoofed” ZEUS devices were observed attempting to improperly
10    access Snap-on’s data servers from both an Autel US IP address and various IP
11    addresses from China associated with this scraping activity. As just one example of
12    this concerted activity, on March 8, 2021, parallel requests for the same PID data
13    from a 2015 Chevy Cruze were made from the main Autel US IP address and a
14    Chinese IP address within one minute of each other. Autel US and Autel ITC
15    carried out the conspiracy by engaging in the wrongful conduct described above.
16          173. In addition, Autel US violated Wisconsin Statute § 943.70(2)(a)(6) by
17    disclosing restricted access information to an unauthorized entity, Autel ITC,
18    because it disclosed its user name and password to Autel ITC, enabling Autel ITC
19    to access ProDemand data from Plaintiffs’ data servers. Further, Autel US and
20    Autel ITC conspired and agreed, and had a common plan and design, in violation of
21    Wisconsin Statute section 943.70(2)(a)(6), by agreeing to provide the user name
22    and password of Autel US to Autel ITC to enable Autel ITC to clandestinely obtain
23    access to ProDemand and to take ProDemand data from Plaintiffs’ servers without
24    Plaintiffs’ knowledge—even though they knew that Autel ITC had no permission to
25    access this data. This agreement is further evidenced by the parallel taking of
26    ProDemand data from Plaintiffs’ servers by Autel US and Autel ITC. Autel US
27    and Autel ITC carried out the conspiracy by engaging in the wrongful conduct
28    described above.
                                               50                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.51 Page 51 of 67



  1         174. Autel’s violations of the Wisconsin Computer Crimes Act have caused
  2   Plaintiffs irreparable injury. Unless restrained and enjoined, Defendants will
  3   continue to commit such acts. Remedies at law are not adequate to compensate
  4   Plaintiffs for these injuries. Plaintiffs are therefore entitled to injunctive relief
  5   under Wisconsin Statute section 943.70(5).
  6                                FIFTH CAUSE OF ACTION
  7         Breach of Contract under the Snap-on End User License Agreement
                                (Against both Defendants)
  8
  9         175. Plaintiffs restate and incorporate by reference Paragraphs 1 through
10    120 as if fully set forth herein.
11          176. Users of Snap-on’s diagnostic devices and services are subject to an
12    End User License Agreement (“Snap-on EULA”). A true and correct copy of this
13    agreement is attached as Exhibit 6.
14          177. Snap-on products are generally sold via a distribution model. Snap-on
15    franchisees or Snap-on employees will sell the ZEUS diagnostic device directly to
16    end user technicians or shops. Generally, the franchisee selling a diagnostic tool
17    will explain and/or present the EULA to the customer, and will agree to the EULA
18    on their behalf. Future software updates also require acceptance of the EULA.
19    Because software bundles expire, and the device authentication requires a software
20    bundle version within the current range, users must agree to the EULA to maintain
21    their access to Snap-on’s servers. Additionally, every time a user opens a Snap-on
22    diagnostic device’s software, a screen with a URL to the Snap-on EULA is
23    provided.
24          178. The Snap-on EULA delineates the following permitted and prohibited
25    uses of Snap-on’s diagnostic software:
26                 PERMITTED USES YOU MAY: (i) install the Software
                   on a single automotive diagnostic computer, the
27                 diagnostics tool for which it was intended, provided you
                   keep the original solely for backup or archival purposes;
28                 (ii) transfer the Software and License to another party if
                                                  51                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.52 Page 52 of 67



  1                the other party agrees to accept the terms and conditions
                   of this Agreement, you retain no copies of the Software,
  2                and you transfer all of the Software to such other party.
                   Exhibit 6 at 87.
  3
                   PROHIBITED USES YOU MAY NOT: (i) copy the
  4                Software into any machine readable or printed form for
                   backup or archival purposes; (ii) modify, merge, translate,
  5                decompile, reverse engineer, disassemble, decode, or
                   otherwise alter or attempt to derive the source code of the
  6                Software; (iii) use the Software on more than one
                   computer at the same time; (iv) separate the Software's
  7                component parts for use on more than one computer; the
                   diagnostics tool for which it was intended (v) transfer,
  8                assign, rent, lease, sell, or otherwise dispose of the
                   Software on temporary or permanent basis except as
  9                expressly provided herein; (vi) use the Software in any
                   outsourcing, timesharing or service bureau arrangement;
10                 and/or (vii) provide, disclose, divulge or make available
                   to, or permit use of the Software by any third party
11                 without Snap-on's prior written consent. You will not
                   remove any proprietary notices from the Software and
12                 will include such notices on any authorized copies of the
                   Software. Exhibit 6 at 87.
13
            179. The Snap-on EULA is a valid contract.
14
            180. Autel agreed to the terms of the EULA when it made use of Snap-on’s
15
      diagnostic device software, and when it upgraded the device software. Autel has
16
      made requests for Plaintiffs’ proprietary data on at least software versions 20.2,
17
      20.4 and 21.2.
18
            181. Plaintiff Snap-on has complied with all of the conditions and
19
      obligations of the Snap-on EULA.
20
            182. Upon information and belief, Autel has breached the Snap-on EULA
21
      by both exceeding the delineated “permitted uses” and engaging in the “prohibited
22
      uses” of Snap-on’s diagnostic software.
23
            183. Autel exceeded the Snap-on EULA’s “permitted uses” of Snap-on’s
24
      software, and engaged in prohibited uses when it made use of the software to spoof
25
      multiple devices at the same time to scrape large amounts of proprietary data, when
26
      it separated the software’s component parts to spoof multiple devices at one time
27
      and, on information and belief, when it reverse engineered or otherwise derived
28
                                                52                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.53 Page 53 of 67



  1   source code from the software that allowed it to satisfy the authentication and
  2   authorization protocol for the devices and to access the data contained on Plaintiffs’
  3   data servers; and when it reverse engineered or otherwise derived source code from
  4   the software that allowed it to formulate properly structured and authorized queries
  5   requesting data. This use goes far beyond the Snap-on EULA’s permitted use of
  6   “install[ing] the Software on a single automotive diagnostic computer, the
  7   diagnostics tool for which it was intended.” Exhibit 6 at 87.
  8         184. As a result of Autel’s actions, Plaintiff Snap-on has been damaged in
  9   an amount to be proven at trial, and is entitled to recover damages to fully
10    compensate for that harm.
11          185. In addition Autel’s violations of this agreement have caused Snap-on
12    irreparable injury. Unless restrained and enjoined, Defendants will continue to
13    commit such acts. Remedies at law are not adequate to fully compensate Snap-on
14    for these injuries, entitling Snap-on to injunctive relief.
15                                 SIXTH CAUSE OF ACTION
16        (Breach of Contract under the Mitchell 1 End User License Agreement)
                           (Against Defendant Autel US only)
17
18          186. Plaintiffs restate and incorporate by reference Paragraphs 1 through
19    120 as if fully set forth herein.
20          187. As discussed above, Autel US signed the Mitchell 1 EULA when it
21    opened a ProDemand account on or around January 25, 2016. A true and correct
22    copy of Autel US’s order form and EULA signature page is attached as Exhibit 1.
23    A true and correct copy of Mitchell 1’s 2016 EULA (which is more legible and
24    more complete than the EULA signature page) is attached as Exhibit 2. Autel US
25    has maintained this account to ProDemand. In December 2020, Autel US signed an
26    order form for ProDemand adding five users to its license, in which it confirmed its
27    earlier agreement to the EULA. A true and correct copy of the order form that was
28    signed by Autel US in 2020 is attached as Exhibit 3, and a true and correct copy of
                                                  53                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.54 Page 54 of 67



  1   the Order Terms and Conditions that accompanied that order form is attached as
  2   Exhibit 4.
  3           188. The 2016 and 2020 Mitchell 1 EULAs are valid agreements. Plaintiff
  4   Mitchell 1 has complied with all of the conditions and obligations of the 2016
  5   Mitchell 1 EULA and 2020 Mitchell 1 Order Terms and Conditions.
  6           189. The 2016 Mitchell 1 EULA and 2020 Mitchell 1 Order Terms and
  7   Conditions specify that the licensed use of ProDemand is solely for certain
  8   purposes. The permitted uses delineated in the 2016 Mitchell 1 EULA and 2020
  9   Mitchell 1 Order Terms and Conditions include:
10                  “(i) providing vehicle mechanical services; (ii) estimating
                    vehicle mechanical parts and labor cost estimates; and
11                  (iii) conducting vehicle shop management. Unless the
                    Order Form specifies otherwise, the license shall be for
12                  one location; with location referring to a distinct building
                    or site. If the Order Form authorizes more than one user,
13                  then the number of users shall be limited to the number
                    set forth on the Order Form.” Exhibit 2 at 75 (¶ 4(a));
14                  Exhibit 4 at 82-83 (¶ 4).
15            190. The prohibited uses described in the 2016 Mitchell 1 EULA provides
16    that:
17                  Customer may not (i) copy or reproduce the Product
                    except as permitted in this Agreement; (ii) allow the
18                  Product or data from the Product to be made available to
                    any person other than Customer; (iii) assign, sell, transfer
19                  or pass along the data, the Product or access to the
                    Product; (iv) translate, reverse engineer, decompile,
20                  disassemble or otherwise access the source code; and (v)
                    provide services for a fee or otherwise use the Product
21                  without prior written agreement from Mitchell 1. Exhibit
                    2 at 75 (¶ 4(b)).
22
              191. The 2016 Mitchell 1 EULA further provides that:
23
                    Customer acknowledges and agrees that the Services and
24                  Product that is comprised of software, equipment and
                    data, together with such other materials, data and
25                  information that Customer has access to or receives from
                    Mitchell 1 (all such information and materials collectively
26                  called "Proprietary Materials") are the unique, valuable,
                    confidential and proprietary product of Mitchell 1 and
27                  contain substantial trade secrets of Mitchell 1 and are
                    entrusted to Customer in confidence to use only as
28                  expressly authorized in this Agreement. Customer shall,
                                                 54                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.55 Page 55 of 67



  1                and shall cause its employees and any other third party,
                   including its independent contractors, representatives,
  2                affiliates and agents, who, with the express consent of
                   Mitchell 1, has access to such Proprietary Materials to
  3                keep all Proprietary Materials confidential and shall not
                   disclose or permit access to the Proprietary Materials to
  4                any person or entity other than its employees for the
                   purpose of attaining the objects of this Agreement; and to
  5                not use the Proprietary Materials for any purpose other
                   than as expressly permitted herein. Exhibit 2 at 75 (¶ 9).
  6
            192. Autel US has breached the 2016 Mitchell 1 EULA by both exceeding
  7
      the permitted purposes for access and use granted by the license and engaging in
  8
      conduct prohibited by the license. Autel US has breached the 2020 Mitchell 1
  9
      Order Terms and Conditions at least by exceeding the permitted purposes for access
10
      and use granted by the license.
11
            193. Autel US exceeded the 2016 Mitchell 1 EULA and 2020 Mitchell 1
12
      Order Terms and Conditions’ “permitted uses” and engaged in prohibited uses
13
      delineated in the 2016 Mitchell 1 EULA when it used Mitchell 1’s ProDemand
14
      subscription services to steal large amounts of data from Plaintiffs’ database servers
15
      instead of using the data for “(i) providing vehicle mechanical services; (ii)
16
      estimating vehicle mechanical parts and labor cost estimates; and (iii) conducting
17
      vehicle shop management.” Exhibit 2 at 75 (¶ 4(a)); Exhibit 4 at 82 (¶ 4). Also, the
18
      2016 Mitchell 1 EULA and the 2020 Mitchell 1 Order Terms and Conditions limit
19
      the purchased subscription (license) to the number of users on the order form.
20
      Autel US breached this provision by allowing multiple users from Autel ITC to
21
      access its ProDemand account.
22
            194. Autel US also breached the 2016 Mitchell 1 EULA by using
23
      Mitchell 1’s products (“the Product”) in additional manners prohibited by the
24
      EULA. For example, upon information and belief, by providing Autel ITC access
25
      to ProDemand, Autel US “allow[ed] the Product or data from the product to be
26
      made available to any person other than Customer” and also “assign[ed], s[old],
27
28
                                                55                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.56 Page 56 of 67



  1   transfer[red] or pass[ed] along the data, Product or access to the Product,” which
  2   are prohibits uses. Exhibit 2 at 75 (¶ 4(b)).
  3          195. As a result of Autel US’s actions, Plaintiff Mitchell 1 has been harmed
  4   and has suffered damages in an amount to be proven at trial.
  5          196. Further, Autel US’s violations of these agreement have caused
  6   Plaintiffs Mitchell 1 irreparable injury. Unless restrained and enjoined, Defendants
  7   will continue to commit such acts. Remedies at law are not adequate to fully
  8   compensate it for these injuries, entitling Mitchell 1 to injunctive relief.
  9                              SEVENTH CAUSE OF ACTION
10                                     Trespass to Chattels
                                    (Against Both Defendants)
11
12           197. Plaintiffs restate and incorporate by reference Paragraphs 1 through
13    120 as if fully set forth herein.
14           198. Upon information and belief, Autel US and Autel ITC each committed
15    a trespass to Plaintiffs’ chattels under California law for interfering with Plaintiffs’
16    data servers, data, products, and computer system.
17           199. Plaintiffs had, and have, a possessory interest in their data servers,
18    proprietary diagnostic and repair data, and the computer system and products to
19    which customers subscribe to gain access to that data and system.
20           200. Autel US and Autel ITC intentionally interfered with Plaintiffs’ use or
21    possession of their data servers, data, computer system, and products through their
22    spoofing of Snap-on devices and extensive and repeated wrongful requests for data
23    from the data servers. Autel US and Autel ITC bombarded Plaintiffs’ network and
24    data servers with hundreds of thousands or millions of requests over compressed
25    time periods, at times spoofing dozens of devices from a single IP address to carry
26    out their raid on Plaintiffs’ data.
27           201. As described in more detail above, as a result of Autel US and Autel
28    ITC each knowingly and without permission spoofing multiple handheld diagnostic
                                                 56                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.57 Page 57 of 67



  1   computers, and extensively attacking Plaintiffs’ data servers, service to Plaintiffs’
  2   customers was cut off or interrupted, and Plaintiffs were forced to shut down
  3   worldwide access to customers on their data servers on multiple occasions.
  4           202. Plaintiffs did not consent to Autel US or Autel ITC requesting this
  5   data.
  6           203. In addition, Autel US and Autel ITC conspired with one another to
  7   commit trespass to chattels through the conduct described above. Autel US and
  8   Autel ITC conspired, agreed, and had a common plan and design, to work together
  9   to carry out mass attacks to siphon the proprietary data from the data servers
10    associated with handheld diagnostic devices, and gained improper access to these
11    data servers from IP addresses associated with Autel US as well as from Chinese IP
12    addresses associated with Autel ITC. At least seven different “spoofed” ZEUS
13    devices were observed attempting to improperly access Snap-on’s data servers from
14    both an Autel US IP address and various IP addresses from China associated with
15    this scraping activity. As just one example of this concerted activity, on March 8,
16    2021, parallel requests for the same PID data from a 2015 Chevy Cruze were made
17    from the main Autel US IP address and a Chinese IP address within one minute of
18    each other. Autel US and Autel ITC carried out the conspiracy by engaging in the
19    wrongful conduct described above.
20            204. Plaintiffs were harmed as a result of Autel’s conduct. Defendants’
21    extensive and repeated wrongful requests for information significantly slowed
22    down Plaintiffs’ network, customers were cut off from access to their account, and
23    Plaintiffs were forced to shut down access to their databases for a segment of their
24    customers on multiple occasions.
25            205.   Plaintiffs are entitled to recover damages caused by Autel’s conduct.
26    In addition, Autel’s trespass to chattels has caused Plaintiffs irreparable injury.
27    Unless restrained and enjoined, Defendants will continue to commit such acts.
28
                                                 57                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.58 Page 58 of 67



  1   Remedies at law are not adequate to fully compensate Plaintiffs for these injuries,
  2   entitling Plaintiffs to injunctive relief.
  3                               EIGHTH CAUSE OF ACTION
  4                  Misappropriation of Trade Secrets under the DTSA
                                (Against Both Defendants)
  5
  6          206. Plaintiffs restate and incorporate by reference Paragraphs 1 through
  7   120 as if fully set forth herein.
  8          207. Plaintiffs’ compilation of proprietary diagnostic and repair
  9   information—including at least the specific categories of information known as Top
10    Repairs, Top 10 Repairs, Real Fixes, Troubleshooting, Smart Data, Functional
11    Tests, and Component Tests—are trade secrets within the meaning of the DTSA.
12           208. Plaintiffs invested substantial time and resources in developing the
13    proprietary diagnostic and repair information described in this Complaint. As
14    described in detail above, this information is derived from billions of real world
15    repair records that were accumulated over a period of over 25 years, and that have
16    been extensively reviewed and analyzed by Plaintiffs’ experts and through artificial
17    intelligence. Plaintiffs have invested substantial amounts of money, analysis, and
18    product development to incorporate this proprietary data into their products and
19    services in a highly useful form, over many years.
20           209. This comprehensive compilation of data derives significant economic
21    value from not being known to others in the industry, and provides Plaintiffs with a
22    substantial competitive advantage in the marketplace. No competitor has a
23    comparable set of comprehensive data.
24           210. Plaintiffs have exercised reasonable efforts to maintain the
25    confidentiality of this compilation of data. Among other things, the data is
26    maintained on a password-protected network and on password-protected servers,
27    which are accessible only to those with a need to use them. Plaintiffs limit access
28    to the data internally at the company and employees who do have access to the data
                                                   58                             COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.59 Page 59 of 67



  1   are required to maintain it in confidence. Visitors to the Plaintiffs’ facilities are
  2   required to sign in and to have an employee escort. In addition, the full compilation
  3   of data is never shared with others and when subsets are shared they are shared
  4   pursuant to confidentiality agreements.
  5         211. The compilation of data is also not readily ascertainable by others or
  6   made publicly available. While individual users of Plaintiffs’ products are allowed
  7   to have access to individual items of data, they are required to sign EULAs that
  8   require them to limit their use of the data. See Exhibit 6 at 87; Exhibit 2 at 75 (¶¶
  9   4(a)-(b)). The Mitchell 1 EULA further requires end users to acknowledge and
10    agree to the confidentiality of the data. Exhibit 2 at 75 (¶ 9).
11          212. In addition, Plaintiffs’ products are designed such that individuals do
12    not gain access to the compilation as a whole. As described in more detail above,
13    users of Plaintiffs’ handheld diagnostic computers only gain access to proprietary
14    diagnostic and repair information when the device is connected to a vehicle’s OBD-
15    II port and reading trouble codes. This means that a user must connect their device
16    to a vehicle or have built a vehicle emulator for the device, which would need to be
17    custom made. Moreover, even when a device is connected to a vehicle, the
18    diagnostic information presented via the device’s software is limited to data that
19    corresponds to the make/model/vintage of the vehicle and the particular repair at
20    issue. And the devices themselves are protected through the technological
21    measures described above. Collectively, these technological measures
22    meaningfully control access to Plaintiffs’ proprietary compilation of data.
23          213. While certain aspects of this proprietary data (Top Repairs, Real Fixes,
24    and Troubleshooting) are also available through ProDemand, again, only for the
25    particular trouble codes at issue, access to that product is protected by the security
26    measures described above, including a required user name and password, (or an
27    approved IP address for certain customers only by agreement with Autel), usage is
28    limited by the Mitchell 1 EULA, and Plaintiffs have an anti-piracy team that
                                                 59                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.60 Page 60 of 67



  1   monitors the accounts to ensure that customers are not exceeding their permitted
  2   usage.
  3            214. In addition to the above, the maximum and minimum values of the
  4   “known good ranges” for the PID data is never shared with the end user, even at an
  5   individual level. For example, a user connecting a diagnostic device to a 2015
  6   Toyota Camry with a particular issue code will only be able to view whether the
  7   PIDS associated with that data fall inside or outside the acceptable range. The
  8   range itself is never disclosed.
  9            215. Determining the “known good ranges” for the PID data for all of the
10    vehicles in Plaintiffs’ databases was an enormous task that took years of analysis by
11    experts, who were leveraging the billions of real world repair orders that are
12    uniquely in the possession of Plaintiffs.
13             216. Autel US and Autel ITC improperly gained access to this trade secret
14    information by circumventing the security measures that protected access to the
15    devices and required authorization for individual data queries, then spoofing the
16    devices to gain access to Plaintiffs’ data servers, utilizing bots to scrape the data far
17    faster than a human person could, making millions of requests from over 300
18    different IP addresses, and fully bypassing the required procedure of connecting the
19    devices to a vehicle to obtain information that is pertinent only to the active
20    problem codes for that vehicle for a particular repair. Autel US and Autel ITC were
21    well aware that this was improper and egregious conduct. It was intended to
22    acquire the compilation of data itself, or a substantial portion of it, rather than to
23    access individual data points for the purpose of conducting repairs.
24             217. In addition, Autel US and Autel ITC conspired with one another to
25    misappropriate Plaintiffs’ trade secrets through the conduct described above. Autel
26    US and Autel ITC conspired, agreed, and had a common plan and design, to work
27    together to carry out mass attacks to misappropriate Plaintiffs’ trade secrets from
28    the data servers associated with handheld diagnostic devices, and gained improper
                                                  60                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.61 Page 61 of 67



  1   access to these data servers from IP addresses associated with Autel US as well as
  2   from Chinese IP addresses associated with Autel ITC. At least seven different
  3   “spoofed” ZEUS devices were observed attempting to improperly access Snap-on’s
  4   data servers from both an Autel US IP address and various IP addresses from China
  5   associated with this scraping activity. As just one example of this concerted
  6   activity, on March 8, 2021, parallel requests for the same PID data from a 2015
  7   Chevy Cruze were made from the main Autel US IP address and a Chinese IP
  8   address within one minute of each other. Autel US and Autel ITC carried out the
  9   conspiracy by engaging in the wrongful conduct described above.
10           218. The misappropriation of trade secrets by Autel US and Autel ITC was
11    willful, malicious, and fraudulent—deliberately concealing the true source of the
12    attack on Plaintiffs’ data.
13           219. As a result of Autel’s misappropriation, Plaintiffs have been damaged
14    in an amount to be proven at trial. Further, Autel has been unjustly enriched by
15    having the benefit of Plaintiffs’ data that took many years to accumulate, review,
16    and analyze.
17           220. As a result of Autel’s trade secret misappropriation, Plaintiffs are
18    entitled to recover damages both for the actual loss caused by misappropriation and
19    the unjust enrichment caused by misappropriation, or in the alternative to a
20    reasonable royalty.
21           221. In addition, because Defendants’ misappropriation of trade secrets was
22    willful and malicious, Plaintiffs are entitled to exemplary damages in an amount up
23    to two times the amount of the damages awarded, and to recover attorneys’ fees and
24    costs pursuant to 18 U.S.C. § 1836(b)(3).
25           222. Further, Autel’s misappropriation of Plaintiffs’ trade secrets has
26    caused, and will continue to harm, irreparable harm to Plaintiffs, and Plaintiffs are
27    entitled to injunctive relief.
28
                                                61                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.62 Page 62 of 67



  1                               NINTH CAUSE OF ACTION
  2       Misappropriation of Trade Secrets under the California Uniform Trade
                                      Secrets Act
  3                            (Against both Defendants)
  4         223. Plaintiffs restate and incorporate by reference Paragraphs 1 through
  5   120 and 206 through 222 as if fully set forth herein.
  6         224. Plaintiffs’ compilation of proprietary diagnostic and repair
  7   information—including at least the specific categories of information known as Top
  8   Repairs, Top 10 Repairs, Real Fixes, Troubleshooting, Smart Data, Functional
  9   Tests, and Component Tests—are trade secrets within the meaning of the California
10    Uniform Trade Secrets Act.
11          225. Plaintiffs invested substantial time and resources in developing the
12    proprietary diagnostic and repair information described in this Complaint. As
13    described in detail above, this information is derived from billions of real world
14    repair records that were accumulated over a period of over 25 years, and that have
15    been extensively reviewed and analyzed by plaintiffs’ experts and through artificial
16    intelligence. Plaintiffs have invested substantial amounts of money, analysis, and
17    product development to incorporate this proprietary data into their products and
18    services in a highly useful form, over many years.
19          226. This comprehensive compilation of data derives significant economic
20    value from not being known to others in the industry, and provides Plaintiffs with a
21    substantial competitive advantage in the marketplace. No competitor has a
22    comparable set of comprehensive data.
23          227. Plaintiffs have exercised reasonable efforts to maintain the
24    confidentiality of this compilation of data. Among other things, the data is
25    maintained on a password-protected network and on password-protected servers,
26    which are accessible only to those with a need to use them. Plaintiffs limit access
27    to the data internally at the company and employees who do have access to the data
28    are required to maintain it in confidence. Visitors to the Plaintiffs’ facilities are
                                                 62                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.63 Page 63 of 67



  1   required to sign in and to have an employee escort. In addition, the full compilation
  2   of data is never shared with others and when subsets are shared they are shared
  3   pursuant to confidentiality agreements.
  4         228. The compilation of data is also not readily ascertainable by others or
  5   made publicly available. While individual users of Plaintiffs’ products are allowed
  6   to have access to individual items of data, they are required to sign EULAs that
  7   require them to limit their use of the data. See Exhibit 6 at 87; Exhibit 2 at 75 (¶¶
  8   4(a)-(b)). The Mitchell 1 EULA further requires end users to acknowledge and
  9   agree to the confidentiality of the data. Exhibit 2 at 75 (¶ 9).
10          229. In addition, Plaintiffs’ products are designed such that individuals do
11    not gain access to the compilation as a whole. As described in more detail above,
12    users of Plaintiffs’ handheld diagnostic computers only gain access to the
13    proprietary diagnostic and repair information when the device is connected to a
14    vehicle’s OBD-II port and reading trouble codes. This means that a user must
15    connect their device to a vehicle or have built a vehicle emulator for the device,
16    which would need to be custom made. Moreover, even when a device is connected
17    to a vehicle, the diagnostic information presented via the device’s software is
18    limited to data that corresponds to the make/model/vintage of the vehicle and the
19    particular problems at issue. And the devices themselves are protected through the
20    technological measures described above. Collectively, these technological
21    measures meaningfully control access to Plaintiffs’ proprietary compilation of data.
22          230. While certain aspects of this proprietary data (Top Repairs, Real Fixes,
23    and Troubleshooting) are also available through ProDemand, again, only for the
24    particular trouble codes at issue, access to that product is protected by the security
25    measures described above, including a required user name and password, (or an
26    approved IP address for certain customers only by agreement with Autel), usage is
27    limited by the Mitchell 1 EULA, and Plaintiffs have an anti-piracy team that
28
                                                 63                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.64 Page 64 of 67



  1   monitors the accounts to ensure that customers are not exceeding their permitted
  2   usage.
  3            231. In addition to the above, the maximum and minimum values of the
  4   “known good ranges” for the PID data is never shared with the end user, even at an
  5   individual level. For example, a user connecting a diagnostic device to a 2015
  6   Toyota Camry with a particular issue code will only be able to view whether the
  7   PIDS associated with that data fall inside or outside the acceptable range. The
  8   range itself is never disclosed.
  9            232. Determining the “known good ranges” for the PID data for all of the
10    vehicles in Plaintiffs’ databases was an enormous task that took years of analysis by
11    experts, and it required the billions of real world repair orders that are uniquely in
12    the possession of Plaintiffs.
13             233. Autel US and Autel ITC improperly gained access to this trade secret
14    information by circumventing the security measures that protected access to the
15    devices and required authorization for individual data queries, and then spoofing
16    the devices to gain access to Plaintiffs’ data servers, utilizing bots to scrape the data
17    far faster than a human person could, making millions of requests from dozens of
18    different IP addresses, and fully bypassing the required procedure of connecting the
19    devices to a vehicle to obtain information that is pertinent only to the active
20    problem codes for that vehicle for a particular repair. Autel US and Autel ITC were
21    well aware that this was improper and egregious conduct. It was intended to
22    acquire the compilation of data itself, or a substantial portion of it, rather than to
23    access individual data points for the purpose of conducting repairs.
24             234. In addition, Autel US and Autel ITC conspired with one another to
25    misappropriate Plaintiffs’ trade secrets through the conduct described above. Autel
26    US and Autel ITC conspired, agreed, and had a common plan and design, to work
27    together to carry out mass attacks to misappropriate Plaintiffs’ trade secrets from
28    the data servers associated with handheld diagnostic devices, and gained improper
                                                 64                                  COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.65 Page 65 of 67



  1   access to these data servers from IP addresses associated with Autel US as well as
  2   from Chinese IP addresses associated with Autel ITC. At least seven different
  3   “spoofed” ZEUS devices were observed attempting to improperly access Snap-on’s
  4   data servers from both an Autel US IP address and various IP addresses from China
  5   associated with this scraping activity. As just one example of this concerted
  6   activity, on March 8, 2021, parallel requests for the same PID data from a 2015
  7   Chevy Cruze were made from the main Autel US IP address and a Chinese IP
  8   address within one minute of each other. Autel US and Autel ITC carried out the
  9   conspiracy by engaging in the wrongful conduct described above.
10           235. The misappropriation of trade secrets by Autel US and Autel ITC was
11    willful, malicious, and fraudulent—deliberately concealing the true source of the
12    attack on Plaintiffs’ data.
13           236. As a result of Autel’s misappropriation, Plaintiffs have been damaged
14    in an amount to be proven at trial. Further, Autel has been unjustly enriched by
15    having the benefit of Plaintiffs’ data that took many years to accumulate, review,
16    and analyze.
17           237. As a result of Autel’s trade secret misappropriation, Plaintiffs are
18    entitled to recover damages both for the actual loss caused by misappropriation and
19    the unjust enrichment caused by misappropriation, or in the alternative to a
20    reasonable royalty.
21           238. In addition, because Defendants’ misappropriation of trade secrets was
22    willful and malicious, Plaintiffs are entitled to exemplary damages in an amount up
23    to two times the amount of the damages awarded, and to recover attorneys’ fees and
24    costs pursuant to California Civil Code sections 3426.3 and 3426.4.
25           239. Further, Autel’s misappropriation of Plaintiffs’ trade secrets has
26    caused, and will continue to harm, irreparable harm to Plaintiffs, and Plaintiffs are
27    entitled to injunctive relief.
28
                                                65                                COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.66 Page 66 of 67



  1                               PRAYER FOR RELIEF
  2        WHEREFORE, Plaintiff prays for the following relief:
  3        a.    For temporary, preliminary, and permanent injunctive relief, including
  4              but not limited to requiring Defendants to cease taking information
  5              from Plaintiffs, and prohibiting Defendants from making use of any
  6              information obtained from Plaintiffs or any features that incorporate
  7              information from Plaintiffs;
  8        b.    For damages sufficient to fully compensate Plaintiffs for all of the
  9              harm caused by Defendants’ actions and for having to respond to
10               Defendants’ actions;
11         c.    For profits of Defendants pursuant to 17 U.S.C. § 1203(c)(2) or
12               otherwise allowable by law;
13         d.    For statutory damages pursuant to 17 U.S.C. § 1203(c)(3) or otherwise
14               allowable by law;
15         e.    For damages sufficient to compensate for the unjust enrichment of
16               Defendants gained through their misappropriation of Plaintiffs’ trade
17               secrets;
18         f.    Alternatively, in lieu of damages for actual loss or for unjust
19               enrichment from Defendants’ misappropriation of Plaintiffs’ trade
20               secrets, for a reasonable royalty;
21         g.    For exemplary damages up to two times the amount of damages
22               awarded for Defendants’ misappropriation of Plaintiffs’ trade secrets
23               pursuant to 18 U.S.C. § 1836(b)(3) and Cal. Civ. Code § 3426.3;
24         h.    For exemplary and/or punitive damages as otherwise allowable by law;
25         i.    For attorneys’ fees pursuant to 17 U.S.C. § 1203(b), 18 U.S.C.
26               § 1836(b)(3), Cal. Civ. Code § 3426.4, and section 20 of the Mitchell 1
27               EULA, or as otherwise allowable by law;
28         j.    For costs of this action;
                                                66                                 COMPLAINT
Case 3:21-cv-01339-CAB-BGS Document 1 Filed 07/27/21 PageID.67 Page 67 of 67



  1         k.    For pre-and post-judgment interest;
  2         l.    For such other and further relief as the Court may deem just and
  3               proper.
  4         Plaintiffs demand a jury trial on all claims that are triable by jury.
  5
  6   Dated: July 27, 2021                    MORRISON & FOERSTER LLP
  7
  8                                           By: /s/ Kenneth A. Kuwayti
                                                   KENNETH A. KUWAYTI
  9                                                KKuwayti@mofo.com
10                                                   Attorneys for Plaintiffs
                                                     MITCHELL REPAIR
11                                                   INFORMATION COMPANY, LLC
                                                     and SNAP-ON INCORPORATED
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                67                                   COMPLAINT
